
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(a)



PURCHASE AGREEMENT


        THIS PURCHASE AGREEMENT is made as of May 3, 2002 by Scott Hilkene, an
individual ("Shareholder"), Sally Hilkene, an individual ("Ms. Hilkene") and
WD-40 Company, a Delaware corporation ("Purchaser").


RECITALS


        A.    Shareholder is the sole record shareholder of Heartland
Corporation, a Kansas corporation ("Company"). Shareholder is willing to sell,
and Purchaser desires to purchase, all of the outstanding shares of Company's
common stock, subject to the terms and conditions contained herein.

        B.    Ms. Hilkene, Shareholder's ex-wife and holder of a contractual
interest in 50% of Company's outstanding shares of common stock, is willing to
consent to the sale of common stock by Shareholder to Purchaser and to
relinquish her interests therein pursuant to the terms set forth herein.

        C.    Shareholder and Ms. Hilkene are willing to amend the existing
lease agreements for certain real estate assets described below upon
consummation of the purchase of the shares by Purchaser.

        In consideration of the foregoing and the mutual promises and covenants
contained herein, the parties agree as follows.


ARTICLE I

THE TRANSACTION


        1.1    Purchase of Shares.    Subject to the terms and conditions of
this Agreement, Purchaser agrees to purchase from Shareholder and Shareholder
agrees with the concurrence of Ms. Hilkene as provided in this Agreement to sell
to Purchaser, all of his shares of common stock, par value $1.00 per share, of
Company (the "Shares"), for the purchase price set forth in Section 1.3 below.

        1.2    Lease of Facility.    As a condition to the purchase and sale of
Shares pursuant to this Agreement, Shareholder and Ms. Hilkene agree to provide
Company with a short term lease of certain real estate assets, as more
specifically described on Schedule 1.2 (collectively, the "Facility").

        1.3    Purchase Price.    The aggregate purchase price for the Shares
shall be $47,000,000, as adjusted pursuant to Section 1. "Purchase Price"). The
Purchase Price shall be paid in the following consideration: cash in the amount
of $35,000,000 and Purchaser's $.001 par value Common Stock in the amount of
$12,000,000 (the "Purchaser Stock"). The cash portion of the Purchase Price
shall be paid by wire transfer of immediately available funds to the accounts
designated on Schedule 1.3. The Purchaser Stock portion of the Purchase Price,
subject to the provisions of Section 8.6 providing security for indemnification,
shall be delivered in accordance with the following provisions:

        (a)    Purchaser Stock Valuation.    The Purchaser Stock shall be that
number of shares of Purchaser's Common Stock having a value equal to $12,000,000
based upon the average of the closing prices of Purchaser's shares on the NASDAQ
Stock Market for the five (5) trading days prior to and ending on the day prior
to Closing (the "Purchaser Stock Valuation Price").

        (b)    Delivery of Purchaser Stock.    The Purchaser Stock shall be
delivered at the Closing (as hereinafter defined), by execution of an
irrevocable letter of instructions to Purchaser's transfer agent to issue the
shares to the persons, and in the proportionate amounts, set forth on
Schedule 1.3B.

        (c)    Registration Rights and Restrictions on Transfer.    The
Purchaser Stock shall be subject to restrictions on resale as may be required by
the U.S. Securities and Exchange Commission (the "SEC") and, additionally those
restrictions as are set forth in the Registration Rights Agreement

--------------------------------------------------------------------------------




attached hereto as Exhibit A, including a limitation on resale such that not
more than 50,000 shares of such stock received by any person, and not more than
100,000 shares in aggregate, may be sold on the open market in any 30 day
period. Purchaser agrees to cause to be filed with the SEC an application to
register the Purchaser Stock as soon as practicable following the Closing Date.
Purchaser shall use its best efforts to secure an effective registration within
90 days from the Closing.

        1.4    Purchase Price Adjustment.    

        (a)    Adjustment.    The parties intend that the Closing Net Book Value
(defined below) of Company on the Closing Date will be equal to $4,730,850.
Subject to Section 1.4(c), a cash payment shall be paid as follows:
(i) Purchaser shall pay Shareholder and Ms. Hilkene cash consideration to the
extent the Closing Net Book Value on the Closing Date exceeds $4,730,850; and
(ii) Shareholder and Ms. Hilkene shall pay Purchaser cash consideration to the
extent the Closing Net Book Value on the Closing Date is less than $4,730,850
(in either case, the cash payment shall be referred to as the "Adjustment
Amount"). For purposes of this Agreement, the "Closing Net Book Value" shall be
equal to the amount of assets recorded on Company's books and records as of the
Closing Date, less the amount of liabilities incurred in the ordinary course of
business and recorded on Company's books and records as of the Closing Date, in
each case (i) calculated in accordance with generally accepted accounting
principles applied in a manner consistent with the preparation of Company's
December 31, 2001 balance sheet included in Schedule 3.8, and (ii) determined in
accordance with Section 1.4(b) below.

        (b)    Closing Statement.    Within 75 days after the Closing Date,
Shareholder and Purchaser shall mutually prepare and agree upon a statement of
the Closing Net Book Value and the Adjustment Amount (the "Closing Statement").
Subject to this Section 1.4(b), the Closing Statement and Adjustment Amount
calculation shall be deemed to be final, binding and conclusive on the parties
hereto absent fraud. If Shareholder and Purchaser are unable to agree on the
Closing Net Book Value or any portion thereof within 75 days after the Closing
Date, Shareholder and Purchaser shall submit the amounts in dispute for
resolution to an independent accounting firm mutually appointed by Shareholder
and Purchaser (such independent accounting firm being referred to as the
"Arbiter"), which shall, within 90 days after such submission, determine and
report to the parties upon such disputed amounts, and such report shall be
final, binding and conclusive on the parties hereto absent fraud or manifest
error. The fees and disbursements of the Arbiter shall be allocated between
Purchaser and Shareholder so that each party's share of such fees and
disbursements shall be in the same proportion that the aggregate amount of such
disputed amounts so submitted to the Arbiter that is unsuccessfully disputed by
each party (as finally determined by the Arbiter) bears to the total disputed
amount. Notwithstanding anything to the contrary in this subsection (b), in the
event the aggregate amount disputed does not exceed $100,000, in lieu of using
the Arbiter, the parties stipulate that the Adjustment Amount shall be equal to
50% of such disputed amount.

        (c)    Payment of Adjustment Amount.    In the event the Closing
Statement includes an Adjustment Amount, Shareholder and Ms. Hilkene each shall
pay one-half of the Adjustment Amount to Purchaser, or Purchaser, as the case
may be, shall pay one-half of the Adjustment Amount each to Shareholder and
Ms. Hilkene in cash in immediately available funds within five business days
after the Closing Statement has been finalized and any disputes with respect
thereto have been resolved in accordance with the recipient's instructions,
together with interest thereon for the period commencing on the Closing Date
through the date on which all of the Adjustment Amount is paid (such interest to
be calculated at the rate announced from time to time during such period by
Citibank, NA as its United States prime base rate for commercial loans, as
published in The Wall Street Journal).

2

--------------------------------------------------------------------------------


ARTICLE II

CLOSING


        2.1    Closing.    The closing (the "Closing") for the purchase and sale
of the Shares shall take place at San Diego, California, on May 31, 2002 (the
"Closing Date"), or such other place and time mutually agreeable to the parties.

        2.2    Deliveries at Closing.    The following deliveries shall be made
at the Closing:

        (a)    Shareholder's Deliveries.    Shareholder shall deliver to
Purchaser:

        (i)    Stock certificates representing all of the Shares, endorsed in
blank or accompanied by duly executed assignment documents, and with all
required transfer tax stamps, if any, affixed.

        (ii)  The Lease Amendments, as described in Article V, shall be executed
by Shareholder and Ms. Hilkene, as Lessor, and on behalf of the Company, as
Lessee, by its duly authorized officers.

        (iii)  Opinion letter from counsel for Company in the form of Exhibit B.

        (iv)  Receipt for the Purchase Price.

        (v)  "Good Standing" certificate for Company and a certified copy of the
articles of incorporation and all amendments thereto issued by the Secretary of
State of Kansas and dated as of a date within 21 days prior to the Closing Date.

        (vi)  Any other certificates, documents or instruments referred to in
Section 7.1 of this Agreement.

        (b)    Purchaser's Deliveries.    Purchaser shall deliver to Shareholder
and Ms. Hilkene:

        (i)    The cash portion of the Purchase Price and the irrevocable letter
of instructions for issuance of the Purchaser Stock in accordance with
Section 1.3 above.

        (ii)  Any certificates, documents or other instruments referred to in
Section 7.2.

        (c)    Other Deliveries.    

        (i)    Confidentiality and Non-Competition Agreements in substantially
the form attached hereto as Exhibits C-1, C-2 and C-3 signed, respectively, by
Shareholder, Ms. Hilkene and by Company employees, Conni Woolard and C. Peter
Bergener.

        (ii)  Registration Rights Agreement signed by Shareholder, Ms. Hilkene
and Purchaser substantially in the form of Exhibit A.

        (iii)  Escrow Agreement signed by Shareholder, Ms. Hilkene and Purchaser
substantially in the form of Exhibit D.

        (iv)  Any other receipts reasonably required by Purchaser.

3

--------------------------------------------------------------------------------




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER AND MS. HILKENE


        Shareholder represents and warrants to Purchaser as follows (the
representations and warranties of Ms. Hilkene follow, commencing at
Section 3.30):

        3.1    Title to Shares.    Except for Ms. Hilkene's contractual interest
in the Shares, Shareholder has the right, power and authority to sell, assign
and transfer the Shares to Purchaser, free and clear of any liens, security
interests, pledges, claims, restrictions, encumbrances, options or other
purchase rights.

        3.2    Organization and Qualification.    Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Kansas. Company is duly authorized to conduct business and is in good standing
under the laws of each jurisdiction where such qualification is required, except
where the lack of such qualification would not have a material adverse effect on
the financial condition of Company. Company has full corporate power and
authority to carry on the business in which it is engaged and to own and use the
properties owned and used by it.

        3.3    Capitalization.    The entire authorized capital stock of Company
consists of 50,000 shares of common stock, of which 100 shares are issued and
outstanding. Shareholder is the sole record shareholder of Company and there are
no options, warrants, purchase rights, subscription rights, conversion rights or
other contracts or commitments that could cause Company to issue or sell any of
its common stock.

        3.4    Power and Authority.    Shareholder has the power and authority
to enter into this Agreement and all other agreements and instruments
contemplated hereby, to perform his obligations hereunder and thereunder without
the need for the consent or approval of any other person, other than
Ms. Hilkene, or any entity or governmental agency.

        3.5    Subsidiaries.    Company does not control, directly or indirectly
through one or more intermediaries, any other entity or enterprise. Company's
current Canadian subsidiary has been, or will be prior to the Closing, dissolved
or divested, and all assets of said subsidiary material to the conduct of
Company's business are now owned by Company.

        3.6    Authorization and Enforceability.    This Agreement and all other
agreements and instruments contemplated hereby have been duly executed and
delivered by Shareholder. This Agreement and each of the other agreements and
instruments contemplated hereby constitute the legal, valid and binding
obligation of Shareholder, enforceable in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization,
receivership, moratorium and similar laws relating to or affecting the
enforceability of creditors' rights generally or laws concerning equitable
remedies.

        3.7    Noncontravention.    Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated by this
Agreement, will (a) contravene any provision of Company's articles of
incorporation or bylaws; or (b) except as set forth on Schedule 3.7, violate or
result in a breach of or constitute a default (or an event which might, with the
passage of time or the giving of notice or both, constitute a default) under any
of the terms, conditions or provisions of any indenture, mortgage, loan, credit
agreement, sales representative agreement, customer agreement or relationship or
supplier agreement or relationship, or any other agreement, relationship or
instrument to which Company or Shareholder is a party, or any judgment or order
of any court or governmental department, commission, board, agency or
instrumentality, domestic or foreign, or any applicable federal or Kansas law,
rule or regulation.

        3.8    Financial Statements.    Company has delivered to Purchaser an
audited balance sheet and statements of income and cash flows of Company for the
fiscal year ended December 31, 2001 ("Balance Sheet Date"), and an unaudited
balance sheet and statements of income and cash flows of Company for each of the
fiscal years ended December 31, 2000 and 1999, all of which are attached

4

--------------------------------------------------------------------------------


hereto as Schedule 3.8. The audited balance sheet and statements of income and
cash flows of Company for the fiscal year ended on the Balance Sheet Date:
(i) were prepared in accordance with the books and records of Company, and
(ii) present fairly, in all material respects, the consolidated financial
position of Company and Company's Canadian operations as of the Balance Sheet
Date, and the consolidated results of their operations and their cash flows for
the year then ended in conformity with accounting principles generally accepted
in the United States of America.

        3.9    No Changes.    Except as set forth on Schedule 3.9 or
Schedule 3.22, since the Balance Sheet Date, there has not been any material
adverse change in the business, financial condition, properties, liabilities or
operations of Company.

        3.10    Taxes.    Company has timely (as of original due dates or
extensions of time to file, but in any event prior to the Closing Date) filed
all federal, state, local and foreign tax returns and reports (including all
material informational returns to be provided to third parties) for income,
sales, withholding, franchise, payroll, property taxes, and all other taxes of
every kind, nature and description that are required by applicable law to be
filed by or with respect to Company, and all such tax returns are, in the
aggregate, materially complete and accurate and have been prepared in accordance
with applicable tax principles and accurately reflect all taxable income and
expenses, and tax liabilities for the periods disclosed therein. Company has
timely paid, caused to be paid, or made provision for the payment of, all taxes,
assessments, penalties or interest which have been assessed or may become due.
Company has, or will have, properly withheld and timely paid all withholding and
employment taxes which it was required to withhold and pay relating to salaries,
compensation and other amounts paid to its employees up to and through the
Closing Date. Shareholder has no knowledge of any notice of any actual or
proposed audit, adjustments, changes, liens, assessments, penalties, or interest
claims with respect to any matters of taxation of Company. A copy of all tax
returns filed by Company since 1998 have been made available to Purchaser.

        3.11    Litigation.    Except as set forth on Schedule 3.11, (a) there
are no material actions, suits, investigations or proceedings pending or, to
Shareholder's knowledge, threatened against or affecting Company or, to the
extent material to Purchaser's interests herein, Shareholder, at law or in
equity, by or before any court or governmental department, agency or
instrumentality; and (b) to Shareholder's knowledge there are presently no
outstanding written judgments, decrees or orders of any court or any
governmental or administrative agency against or affecting Company or, to the
extent material to Purchaser's interests herein, Shareholder.

        3.12    Consents.    Except as set forth in Schedule 3.12 and
Section 6.2 below, no consent, approval or authorization of, or registration,
notice or filing with, any person, including any governmental authority or other
regulatory authority, is required in connection with (a) the execution and
delivery by Shareholder of this Agreement or (b) the consummation by Shareholder
of the transactions contemplated hereby.

        3.13    Environmental Matters.    Company is in material compliance with
all federal, state and municipal environmental laws, ordinances, rules,
regulations and requirements that affects its operations at the Facility; to
Shareholder's knowledge there has not been a spill or discharge of a substance,
chemical, waste or other material which is listed, defined or otherwise
identified as hazardous, toxic or dangerous under any applicable law at the
Facility; Company has no liabilities (direct or indirect, contingent or
otherwise), relating to or arising from any environmental matters at the
Facility, other than the obligations to comply with normal permitting and other
regulations; there are no claims pending or, to Shareholder's knowledge,
threatened against Company related to any environmental matters; and there is no
underground or above-ground storage tank or pipeline at the Facility. A copy of
all Phase Is performed on the Facility have been made available to Purchaser.

        3.14    Legal Compliance.    To Shareholder's knowledge Company has
(a) materially complied with all applicable laws (including rules, regulations,
codes, plans, injunctions, judgments, orders, decrees,

5

--------------------------------------------------------------------------------


rulings and charges thereunder) of federal, state, local and foreign governments
(and all agencies thereof) and (b) obtained all material permits and
authorizations necessary for Company to lawfully conduct and operate its
business, except where the failure to comply or obtain such permit or
authorization would not have a material adverse effect upon the business,
financial condition, properties, liabilities or operations of Company.

        3.15    Property and Title to Assets.    Schedule 3.15 lists all real
property and personal property (tangible and intangible) owned or leased by
Company which is material to Company in the conduct of its businesses, including
any liens or other interest therein of third parties. Except as set forth on
Schedule 3.15, Company owns, free and clear of claims, offsets and encumbrances,
all assets referred to in Schedules 3.8, 3.15, and 3.21, all of Company's rights
under contracts and all other assets reflected in Company's books and records as
being owned by Company. Each material asset of Company is free of defects and
deficiencies and in good condition and repair (ordinary wear and tear excepted).

        3.16    Inventory.    Company's inventory is current, merchantable,
usable and salable at normal prices and discounts in the ordinary course of
business, and is at a level consistent with the normal practices of Company's
business and the reserves for obsolete or slow moving inventory reflected on
Company's financial statements set forth in Schedule 3.8 and to be reflected on
the Closing Statement described in Section 1.4(b) are, and will be, adequate.

        3.17    Accounts Receivable.    All of Company's accounts receivable
have arisen from bona fide transactions by Company in the ordinary course of
business and, the extent not previously collected, are collectible in the
ordinary course of business in accordance with their terms, except to the extent
of reserves for doubtful accounts reflected on the financial statements included
in Schedule 3.8 and to be reflected on the Closing Statement described in
Section 1.4(b), which reserves are, and will be, adequate. There is no contract,
claim or right of setoff for such receivables other than returns in the ordinary
course of business.

        3.18    Labor Matters.    Schedule 3.18 sets forth a complete and
accurate list of the following information for each employee of Company
(including any employee on leave of absence): name, job title, compensation paid
or payable in 2001 and 2002, accrued vacation, service credited for purposes of
vesting and eligibility to participate under any employee benefit plan of
Company, and identification of any written or oral employment agreement with
such employee. All employee benefits and compensation, including but not limited
to, wages, obligations under Benefit Plans (as defined in Section 3.22 below)
and accrued vacation have been, or will be prior to the Closing Date, paid or
accrued, and all loans or other advances to employees have been, or will have
been as of the Closing Date, collected or assigned to Shareholder for
collection. No employees of Company are covered by any collective bargaining
agreement. There are no representation questions, arbitration proceedings, labor
strikes, slowdowns or stoppages, material grievances or other labor troubles, or
individual employee complaints, grievances or disputes pending or, to the
knowledge of Shareholder, threatened with respect to the employees or former
employees of Company.

        3.19    Contracts.    Schedule 3.19 is a true and correct list of each
written, oral, implied or other agreement, contract, license, obligation,
promise or undertaking that is valid and legally binding (each, a "Contract") to
which Company is a party or by which any of its assets, businesses or operations
is bound or affected, and which:

        (a)  involves the performance of services or delivery of goods or
materials by Company of an amount or value in excess of $15,000 in any 12-month
period or, in the case of a series of Contracts of a similar nature, where the
aggregate amount or value involved is in excess of $20,000 in any 12-month
period;

        (b)  involves the performance of services or delivery of goods or
materials to Company of an amount or value in excess of $15,000 in any 12-month
period or, in the case of a series of

6

--------------------------------------------------------------------------------




Contracts of a similar nature, where the aggregate amount or value involved is
in excess of $20,000 in any 12-month period;

        (c)  was not entered into in the ordinary course of business and
involves expenditures or receipts of Company in excess of $20,000 in any
12-month period;

        (d)  is a lease, rental or occupancy agreement, license, installment or
conditional sale agreement or other Contract affecting the ownership of, leasing
of, title to, use of, or any leasehold or other interest in, any real or
personal property (except personal property leases and installment or
conditional sales agreements having a value per item or aggregate payments of
less than $20,000 and with terms of less than one year);

        (e)  is a licensing agreement or other Contract with respect to patents,
trademarks, copyrights or other intellectual property, including agreements with
current or former employees, consultants, or contractors regarding the
appropriation or nondisclosure of any Intellectual Property (as defined in
Section 3.21);

        (f)    is a joint venture, partnership or other Contract involving a
sharing of profits, losses, costs or liabilities by Company with any other
person;

        (g)  contains covenants that in any way purport to restrict the business
activity of Company or limit the freedom of Company to engage in any line of
business or to compete with any person or otherwise restricts the right of
Company to use or disclose any information in its possession;

        (h)  provides for payments to or by any person based on sales, purchases
or profits, other than direct payments for goods;

        (i)    is a management, consulting, employment, independent contractor
or other agreement providing for employment or the rendition of services to
Company;

        (j)    is an agreement for the storage, transportation, treatment or
disposal of any hazardous waste or hazardous byproduct;

        (k)  is an agreement, note or other evidence of any indebtedness,
guarantee, pledge or security interest of Company or with respect to its assets,
or, with respect to the interests of Company, any such agreement of Shareholder
or Ms. Hilkene; or

        (l)    is any other agreement, lease, license, evidence of indebtedness,
mortgage, indenture, security agreement or other contract that is material to
the conduct of Company's business or its financial condition.

Each Contract is valid and in full force and effect, and is enforceable by
Company in accordance with its terms. Company, Shareholder, and, to
Shareholder's knowledge, each other person that has any obligation or liability
under any Contract, is in material compliance with all applicable terms and
requirements of each Contract, and no event has occurred that (with or without
notice or lapse of time) may contravene, conflict with, or result in a material
violation or material breach of, or give Company or any other person the right
to declare a default under, or to accelerate the maturity or performance of, or
to cancel or modify, any Contract.

        3.20    Insurance.    Copies of all insurance policies ("Policies") of
Company have been made available to Purchaser and a list of such Policies and
the coverages provided by such Policies is set forth on Schedule 3.20. Company
has insured its assets against loss or damage resulting from fire, theft or
other risks insured against loss or damage for the amounts set forth in such
Policies. There are no pending claims under or based on any of the Policies and
no condition or circumstances exist, that would likely (with or without notice
or lapse of time) directly or indirectly give rise to or serve as a basis for
any such claim. Company has not received any notice or other communication
regarding the

7

--------------------------------------------------------------------------------


actual or possible cancellation or invalidation, refusal of coverage or
rejection of any claim under any of the Policies.

        3.21    Intellectual Property Rights.    

        (a)    Title to Intellectual Property.    All (i) patents, patent
applications and invention disclosures; (ii) trademarks (and any registrations
and applications therefore), other unregistered trademarks, slogans, trade
names, logos, trade dress and service marks (and any registrations and
applications therefore); (iii) registered and unregistered copyrights,
including, but not limited to copyrights in software and databases;
(iv) software programs and databases; and (v) unpatented or unpatentable
(whether or not reduced to practice) methods, devices, technology, trade
secrets, proprietary information and know-how of Company, or material to
Company's business, are listed on Schedule 3.21 ("Intellectual Property"), and,
except as set forth on Schedule 3.21, are owned by Company free and clear of any
liens, charges and encumbrances.

        (b)    Right to Use.    Company has the unqualified right, without
license from, consent of or accounting to any third parties, to use all
Intellectual Property and to sell all its products utilizing such Intellectual
Property.

        (c)    Noninfringement.    No claim has been made that the use of any of
the Intellectual Property by Company does or may violate the rights of any third
person.

        (d)    Protection.    Company has taken reasonable measures and
precautions to protect the confidentiality and value of the Intellectual
Property.

        (e)    Licenses.    Except as set forth on Schedule 3.21, Company has
not licensed or sublicensed any party to use any of the Intellectual Property.

        (f)    Governmental Restrictions.    Except as set forth on
Schedule 3.21, there are no governmental restrictions or limitations, domestic
or foreign, known to Shareholder, on the manner in which any of the Intellectual
Property may be used that would prevent Company from using the Intellectual
Property in the manner it is currently being used.

        (g)    Sifers Matters.    Neither Don S. Sifers nor D. S. Sifers
Corporation has any ownership interest in any of the Intellectual Property.

        3.22    Employee Benefit Plans.    Set forth on Schedule 3.22 is a list
of each (i) "employee benefit plan," as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), and (ii) all other
pension, retirement, supplemental retirement, deferred compensation, excess
benefit, profit sharing, bonus, incentive, employment, severance, salary
continuation, termination, change-of-control, health, life, disability, group
insurance, vacation, holiday and fringe benefit plan, program, contract or
arrangement (whether written or unwritten) maintained, contributed to, or
required to be contributed to, by Company or under which Company has any
liability (collectively, the "Benefit Plans"). To Shareholder's knowledge, each
Benefit Plan has been maintained, funded and administered in accordance with the
terms of such Benefit Plan and complies in form and in operation in all respect
with the applicable requirements of ERISA and the Internal Revenue Code of 1986,
except where the failure to comply would not have a material adverse effect on
the financial condition of Company.

        3.23    Affiliate Transactions.    Except as set forth in Schedule 3.23,
since the Balance Sheet Date, Company has not been involved in any material
business arrangement or relationship with any person or entity that either
directly or indirectly controls, is controlled by, or is under common control
with Company, including Shareholder and Ms. Hilkene.

        3.24    No Undisclosed Liabilities.    Company has no liability or
obligation of any nature, whether due or to become due, absolute, contingent or
otherwise, except liabilities and obligations (a) reflected in the financial
statements included in Schedule 3.8, (b) incurred in the ordinary course of
business

8

--------------------------------------------------------------------------------

since the Balance Sheet Date and (c) listed on Schedule 3.24. Company has not,
and will not have, incurred or otherwise become subject to any material
liability, net of warranty and return reserves and excluding claims covered by
insurance, arising directly or indirectly from any product manufactured or sold
by Company at any time prior to the Closing.

        3.25    Books and Records.    

        (a)    Corporate Books.    The books of account, minute books and other
records of Company, all of which have been made available to Purchaser, are
complete and correct in all material respects.

        (b)    Bank Accounts.    Schedule 3.25 sets forth the name of each bank
in which Company has an account or safe deposit box or with which Company has an
arrangement for safekeeping.

        3.26    Brokers.    Shareholder has not incurred any brokers', finders'
or any similar fee in connection with the transactions contemplated by this
Agreement, except for the fees of A.G. Edwards & Sons, Inc., which shall be the
responsibility of Shareholder and Ms. Hilkene.

        3.27    Definitions.    For purposes of this Agreement:

        (a)    Knowledge.    A person will be deemed to have "knowledge" of a
particular fact or other matter if (i) such individual is actually aware of such
fact or other matter; or (ii) a prudent individual could be expected to discover
or otherwise become aware of such fact or other matter in the course of
conducting a reasonably comprehensive investigation concerning the existence of
such fact or other matter. For purposes of this Article III, the knowledge of
the executive officers of Company shall be attributed to Shareholder.

        (b)    Materiality.    Any provision in this Agreement that is qualified
by the term "material," "materially" or a term of similar meaning shall be
deemed to mean an actual economic impact (profit or loss as the context of the
text is applicable) of more than $100,000 to Company for each such item.

        3.28    No Other Representations and Warranties.    Except for the
representations and warranties contained in Sections 3.1 through 3.29 of this
Agreement, Shareholder makes no express or implied representation or warranty
and Shareholder hereby disclaims any such representation or warranty with
respect to the execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement.

        3.29    Full Disclosure.    None of the representations and warranties
of Shareholder in this Agreement contains or will contain an untrue statement of
material fact or omits or will omit to state any fact necessary to make any of
the representations, warranties or statements contained herein not misleading.

        Ms. Hilkene represents and warrants to Purchaser as follows:

        3.30    Title to Shares.    Ms. Hilkene holds a contractual interest in
the Shares and will grant the appropriate consents and irrevocably authorizes
Shareholder to sell, assign and transfer the Shares to Purchaser pursuant to the
terms of this Agreement, free and clear of any liens, security interests,
pledges, claims, restrictions, encumbrances, options or other purchase rights.

        3.31    Power and Authority.    Ms. Hilkene has the power and authority
to enter into this Agreement and all other agreements and instruments
contemplated hereby, and to perform her obligations hereunder and thereunder
without the need for the consent or approval of any other person, other than
Shareholder, or any entity or governmental agency.

        3.32    Authorization and Enforceability.    This Agreement and all
other agreements and instruments contemplated hereby (to the extent applicable
to Ms. Hilkene) have been duly executed and delivered by Ms. Hilkene. This
Agreement and each of the other agreements and instruments

9

--------------------------------------------------------------------------------


contemplated hereby (to the extent applicable to Ms. Hilkene) constitute the
legal, valid and binding obligation of Ms. Hilkene, enforceable in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, receivership, moratorium and similar laws relating to or
affecting the enforceability of creditors' rights generally or laws concerning
equitable remedies.

        3.33    Don S. Sifers and D.S. Sifers Corporation.    To Ms. Hilkene's
knowledge, neither Don Sifers nor D.S. Sifers Corporation has any ownership
interest in any of the Intellectual Property (as defined in Section 3.21 and set
forth in Schedule 3.21).

        3.34    Full Disclosure.    None of the representations and warranties
of Ms. Hilkene in this Agreement contains or will contain an untrue statement of
material fact or omits or will omit to state any fact necessary to make any of
the representations, warranties or statements contained herein not misleading.

        3.35    No Other Representations and Warranties.    Except for the
representations and warranties contained in Sections 3.30 through 3.35 of this
Agreement, Ms. Hilkene makes no express or implied representation or warranty
and Ms. Hilkene hereby disclaims any such representation or warranty with
respect to the execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement. Furthermore, Ms. Hilkene
expressly disclaims any representation or warranty, express or implied, provided
to Purchaser under this Agreement by Shareholder, including, without limitation,
any representations or warranties regarding Company, its business or financial
condition, the Shares or the Facility.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER


        Purchaser represents and warrants to Shareholder and Ms. Hilkene as
follows:

        4.1    Organization.    Purchaser is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation.

        4.2.    Power and Authority.    Purchaser has the requisite corporate
power and authority to enter into this Agreement and all other agreements and
instruments contemplated hereby, and to perform Purchaser's obligations
hereunder and thereunder without the need for the consent of any other person or
entity, or if necessary, such consent has been or will be obtained on or before
the Closing Date. Purchaser is not required to give any notice to, make any
filing with or obtain any authorization, consent or approval of any court,
arbitrator, government or governmental agency, foreign or domestic, in order to
consummate the transactions contemplated by this Agreement.

        4.3    Authorization and Enforceability.    This Agreement has been and
all other agreements and instruments of Purchaser contemplated hereby have been
or will be duly executed and delivered by Purchaser. This Agreement constitutes
and each of the other agreements and instruments contemplated hereby constitute
the legal, valid and binding obligation of Purchaser enforceable in accordance
with their respective terms, except as limited by applicable bankruptcy,
insolvency, reorganization, receivership, moratorium and similar laws relating
to or affecting the enforceability of creditors' rights generally or laws
concerning equitable remedies.

        4.4    Investment Intent.    

        (a)  The Shares are being acquired for Purchaser's own account, for
investment and not with a view to, or for resale in connection with, any
distribution or public offering thereof within the meaning of the United States
Securities Act of 1933, as amended (the "Securities Act"), or the securities
laws of any other jurisdiction applicable to Purchaser.

        (b)  Purchaser and its representatives have been afforded full and free
access to corporate books, records, financial statements, contracts, documents,
and other information concerning

10

--------------------------------------------------------------------------------

Company and to offices and facilities of Company, have been afforded an
opportunity to ask such questions of Company's officers, employees, agents,
accountants, representatives, lenders, trade creditors, customers and suppliers
concerning Company's business, operations, financial condition, assets,
liabilities, and other relevant matters as they have deemed necessary or
desirable, and have been given all such information as has been requested, in
order to evaluate the merits and risks of purchasing the Shares.

        (c)  Purchaser is an accredited investor within the meaning of
Rule 501(a) promulgated under the Securities Act, and has such knowledge and
experience in financial and business matters that Purchaser is capable of
evaluating the merits and risks of purchasing the Shares pursuant to the terms
of this Agreement and of protecting Purchaser's interests in connection
therewith.

        4.5    Noncontravention.    Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated by this
Agreement, will (a) contravene any provision of Purchaser's certificate of
incorporation or bylaws; or (b) violate or result in a breach of or constitute a
default (or an event which might, with the passage of time or the giving of
notice or both, constitute a default) under any of the terms, conditions or
provisions of any indenture, mortgage, loan, credit agreement, or any other
agreement or instrument to which Purchaser is a party, or any judgment or order
of any court, arbitrator, government or governmental agency, domestic or
foreign, or any applicable federal law, rule or regulation.

        4.6    Government Approvals.    Except for the requisite notices and
filings by Purchaser under the HSR Act (as defined in Section 6.2), no
permission, approval, determination, consent or waiver by, or any declaration,
filing or registration with, any governmental or regulatory authority is
required in connection with the execution, delivery and performance of this
Agreement by Purchaser.

        4.7    Litigation.    To Purchaser's knowledge, there are no actions,
suits, investigations or proceedings pending or threatened against Purchaser at
law or in equity, by or before any court, arbitrator, government or governmental
agency, foreign or domestic, which may affect Purchaser's ability to consummate
the transactions contemplated by this Agreement.

        4.8    Financing.    Purchaser has the financial capacity, or all
financing commitments necessary, to consummate the transactions contemplated by
this Agreement. Purchaser will provide to Company or its representatives,
immediately following execution of this Agreement by all parties, true and
complete copies of any such financing commitments. Purchaser has not incurred
any brokers', finders' or any similar fee in connection with the transactions
contemplated by this Agreement other than obligations to Shoreline Partners, LLC
for which Purchaser will be solely responsible.

        4.9    Purchaser Acknowledgement.    Purchaser acknowledges that
Ms. Hilkene has had no involvement with Company or its business and understands
that Ms. Hilkene makes no representations or warranties regarding Company, its
business or financial condition, or the Facility. Purchaser further represents
that, except with respect to the holdback/escrow of Ms. Hilkene's Purchaser
Stock as set forth in Section 8.6 below, Ms. Hilkene shall have no liability to
Purchaser for any breach of any representation or warranty or nonfulfillment of
any covenant or obligation of Shareholder under this Agreement or any
misrepresentation in any statement, document, certificate, schedule or exhibit
furnished or to be furnished to Purchaser pursuant to this Agreement.

        4.10    No Knowledge of Misrepresentations.    Purchaser has no actual
knowledge of any misrepresentation by Shareholder or Ms. Hilkene in this
Agreement or of any breach by Shareholder or Ms. Hilkene of any of Shareholder's
or Ms. Hilkene's respective representations and warranties contained herein or
in any other agreement or certificate executed in connection herewith, which
could give rise to a claim for indemnification under Section 8.1.

11

--------------------------------------------------------------------------------




        4.11    No Other Representations or Warranties.    Except for the
representations and warranties contained in Article IV of this Agreement,
Purchaser makes no express or implied representation or warranty and Purchaser
hereby disclaims any such representation or warranty with respect to the
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement.

        4.12    Full Disclosure.    None of the representations and warranties
of the Purchaser in the Agreement contains or will contain an untrue statement
of material fact or omits or will omit to state any fact necessary to make any
of the representations, warranties or statements contained herein not
misleading.


ARTICLE V

LEASE OF FACILITY


        Lease Amendments.    At Closing, Shareholder and Ms. Hilkene agree to
execute lease amendments (the "Lease Amendments") to the existing leases for the
Facility between Company and Shareholder and Ms. Hilkene, providing for the
automatic termination of each of said leases six months after the Closing Date.


ARTICLE VI

ADDITIONAL COVENANTS


        6.1    General.    Each party will use its best efforts to take all
action and to do all things necessary, proper or advisable in order to
consummate the transactions contemplated by this Agreement, including
satisfaction, but not waiver, of the closing conditions set forth in Article VII
below.

        6.2    Hart-Scott Rodino Act.    If applicable, each of the parties has
filed or will file, within five business days after execution of this Agreement,
any Notification and Report Forms and related material that it may be required
to file with the Federal Trade Commission and the Antitrust Division of the
United States Department of Justice under the Hart-Scott Rodino Antitrust
Improvements Act of 1976, as amended (the "HSR Act"), and will use their best
efforts to obtain an early termination of the applicable waiting period and will
make any further filings in connection therewith that may be necessary.

        6.3    Governmental Approvals.    Each of the parties will use their
best efforts to obtain and maintain all consents, licenses, permits, waivers,
approvals, authorizations or orders from any government or governmental
agencies, foreign or domestic, or stock exchanges in any jurisdiction, which are
required to be obtained or made by Shareholder, Company or Purchaser in
connection with the authorization, execution or delivery of this Agreement and
the transactions and agreements contemplated hereby.

        6.4    Operation of Business.    During the period prior to the Closing
Date, except as set forth in Schedule 6.4, Shareholder will cause Company to:

        (a)  conduct its business in the ordinary course and in material
compliance with all applicable laws, regulations and permits and use its best
efforts to maintain its business, assets and relationships with customers,
employees, suppliers and creditors;

        (b)  not permit or allow any of its properties or assets to be
mortgaged, pledged or otherwise subject to any material lien, other than
material liens in existence on the date of this Agreement, as set forth on
Schedule 3.15;

        (c)  not amend its articles of incorporation or bylaws, nor make any
changes in its issued and outstanding capital stock;

12

--------------------------------------------------------------------------------




        (d)  not grant any options, warrants or other rights to purchase any
capital stock, issue or sell any capital stock or purchase any capital stock or
securities convertible into capital stock;

        (e)  not merge into or with or consolidate with any other person or
entity or sell any capital asset material to Company's business;

        (f)    not file any motions, orders, briefs, settlement agreements or
other papers in any proceeding before any court, arbitrator, government or
governmental authority except filings (i) with respect to pending proceedings
where positions advanced are substantially consistent with previous positions,
or (ii) that could not constitute a material adverse change in the business,
financial condition, liabilities, properties, or operations of Company, taken as
a whole;

        (g)  not, except for routine increases on employee anniversary dates and
the bonuses to key employees, severance pay to employees and other payments set
forth in Schedule 6.4, (i) grant any increase in the monthly base salary or
hourly rate of pay of any Company employee, (ii) institute or amend any Benefit
Plan, or (iii) enter into or modify any employment arrangement or agreement with
any person;

        (h)  not make any loans or advances to any person or entity, other than
in the ordinary course of business consistent with past practice; and

        (i)    perform in all respects its obligations under all Contracts.

        (j)    Make no price changes for the products sold by Company pending
close of the transaction without the prior written consent of Purchaser.

        6.5    Full Access.    Prior to the Closing, Company shall afford
Purchaser and Purchaser's financial advisors, legal counsel, accountants,
consultants and other representatives, upon reasonable notice, full access
during normal business hours to all of its books, records, properties, plans and
key employees for the purpose of conducting any additional due diligence review
and investigation and to train Purchaser's employees and otherwise prepare for
integration of Company's business into Purchaser's business; provided, however,
that nothing resulting from any further due diligence review or investigation
shall act in any way to allow Purchaser to fail to pay the full Purchase Price
or otherwise to avoid its obligations hereunder except as specifically permitted
under the terms of this Agreement.

        6.6    Public Announcements.    Any public announcement relating to this
Agreement or the transactions contemplated hereby will be mutually agreed upon
and jointly made by the parties; provided, however, that either party may make
any public disclosure it believes in good faith is required by applicable law
(in which case the disclosing party will use its reasonable efforts to advise
the other party prior to making the disclosure).

        6.7    Exclusivity.    Until the Termination Date (as defined in
Section 9.1(b)), none of Shareholder, Ms. Hilkene, Company or any of Company's
officers, directors, employees, financial advisers, brokers shall discuss or
negotiate with any person or entity any written expression of interest,
proposal, letter of intent or agreement, for or on behalf of Company or
Shareholder, with respect to the sale of all or any portion of the Shares or all
or substantially all of its assets (by acquisition, merger, consolidation, joint
venture or otherwise) to a third party.

        6.8    Access to Information Post-Closing.    Until December 31, 2008,
Purchaser agrees to permit Shareholder, Ms. Hilkene and their respective
attorneys, accountants and agents access to and the right to copy, or in the
alternative, Purchaser shall provide copies of, any records of Company existing
prior to and at the Closing Date ("Company Records"), as Shareholder or
Ms. Hilkene may deem reasonably necessary for legitimate business purposes. Any
such examination and copying shall be at the expense of Shareholder or
Ms. Hilkene, as applicable, and shall not unreasonably interfere with the normal
business activities of Purchaser. Purchaser shall notify Shareholder and
Ms. Hilkene if at any time prior

13

--------------------------------------------------------------------------------


to December 31, 2008 it intends to destroy any or all of the Company Records,
and Shareholder and Ms. Hilkene shall have the right to review and remove such
Company Records at their expense.

        6.9    Confidentiality Agreement.    The parties agree that the
provisions of the Confidentiality Agreement dated in January, 2002 between
Purchaser and A.G. Edwards & Sons, Inc., as agent for Shareholder, Ms. Hilkene
and Company (the "Confidentiality Agreement"), shall remain in full force and
effect and shall survive termination of this Agreement; provided, that,
immediately following the Closing, the Confidentiality Agreement shall be deemed
to have been terminated without further action by the parties.

        6.10    Risk of Loss.    All risk of loss and rights to insurance
proceeds with respect to the Facility or Company's assets shall remain with
Shareholder and Ms. Hilkene or Company, as applicable, until the Closing and,
assuming the occurrence of the Closing, shall pass to the Purchaser immediately
after the Closing.

        6.11    Tax Elections.    

        (a)  Shareholder and Purchaser agree to cause Company to make an
election as of the Closing Date under Section 1377(a)(2) of the Internal Revenue
Code to have the rules under Section 1377(a)(2) apply as if the taxable year
consisted of two separate taxable years. Shareholder and Purchaser agree to
execute and deliver any and all documentation required by Company to effectuate
the foregoing.

        (b)  Purchaser and Shareholder agree to make an election under
Section 338(h)(10) of the Internal Revenue Code with respect to Purchaser's
acquisition of the outstanding common stock of Company. For purposes of such
election, the parties shall, as soon as practicable following the Closing and in
good faith, agree upon an allocation of the aggregate deemed sales price
("ADSP") and the adjusted grossed-up basis ("AGUB") among the assets of Company
to be reported to the Internal Revenue Service in connection with such election.
Such allocation shall be made in accordance with the rules established in
Department of Treasury Regulations adopted under Section 338 of the Internal
Revenue Code. No failure to agree upon such allocation shall relieve any party
from the obligation to make the election agreed to herein. Purchaser and
Shareholder agree to execute and deliver any and all other documentation
required to effectuate the foregoing. Purchaser agrees to pay, after
December 31, 2002, upon presentation of a verified calculation, the additional
tax costs incurred by Shareholder, if any, as a result of the election under
Section 338(h)(10). Such calculation shall compare the difference in
Shareholder's tax liability for the calendar year 2002 with the amount of such
liability had no 338(h)(10) election been made by Purchaser and Shareholder.
Such calculation shall be certified by Grant Thornton LLP.

        6.12    Post-Closing Obligations of Shareholder.    Shareholder agrees,
without additional consideration, to provide post-closing consultation services
to Purchaser to assist in the orderly transition of Company ownership. Such
services shall be provided on a full time basis for one week following the
Closing. For the next 4 weeks, Shareholder agrees to be available for not more
than 10 hours per week, and thereafter as Shareholder and Purchaser may
reasonably agree.

        6.13    Plaze Formulae.    Shareholder agrees to use his best efforts to
transfer to Company the formula for the Large Area Cleaner produced by PLAZE for
sale by Company at no additional cost to Purchaser. Prior to the Closing Date,
Purchaser and Shareholder shall meet and in good faith negotiate whether any
additional PLAZE formulae are to be included in the purchase transaction.
Shareholder shall have no obligation to cause Company to acquire any formula
presently owned by PLAZE.

        6.14    Employees.    Shareholder agrees that all Company employees
shall be terminated effective the end of business on the Closing Date. Purchaser
reserves the right to re-employ individuals on behalf of Company, on such terms
and conditions as it may negotiate; provided, however, that Shareholder shall
have no liability or obligation to Purchaser for a breach of Shareholder's

14

--------------------------------------------------------------------------------


representations and warranties in Sections 3.18 and 3.22 to the extent such
re-employment of any such individual causes any such representation or warranty
to no longer be accurate. Prior to the Closing Date, Company shall pay, or
accrue to the extent payment is not feasible, any and all costs associated with
the termination of employees, including all severance obligations, if any,
accrued vacation pay, and other employee benefits accrued prior to the Closing.
Purchaser agrees that it will be solely responsible for and will comply with all
of the terms and requirements of the Worker Adjustment and Retraining
Notification Act of 1988 (WARN Act) which may be imposed upon Company or
Shareholder in connection with the termination of Company employees and the sale
of the Shares as contemplated under this Agreement.


ARTICLE VII

CLOSING CONDITIONS


        7.1    Conditions to Obligation of Purchaser.    The obligation of
Purchaser to consummate the transactions to be performed by it in connection
with the Closing is subject to satisfaction of the following conditions, any of
which may be waived in whole or in part by Purchaser:

        (a)  All representations and warranties set forth in Article III shall
be true and correct in all material respects at and as of the Closing Date.

        (b)  Shareholder shall have performed and complied in all material
respects with all of his obligations under this Agreement which are to be
performed or complied with by him prior to or on the Closing Date.

        (c)  There shall not be any injunction, judgment, order, decree, ruling
or charge in effect preventing consummation of any of the transactions
contemplated by this Agreement.

        (d)  Shareholder shall have delivered to Purchaser a certificate to the
effect that each of the conditions specified in subsections (a), (b) and
(c) above is satisfied in all respects.

        (e)  No event, litigation, governmental actions or other proceeding
involving or potentially involving a liability, obligation or loss on the part
of Company of Two Million Dollars ($2,000,000) or more, in the aggregate, or
which by reason of the nature of the event or relief sought, would have a
reasonable likelihood of having a similarly material adverse effect on Company's
business or financial condition, shall be threatened or commenced against
Company with respect to any matter; no litigation, governmental action or other
proceeding shall be threatened or commenced against Company or Shareholder or
Ms. Hilkene with respect to the consummation of the transactions provided for
herein; and neither Company nor Shareholder or Ms. Hilkene has any knowledge of
any basis for such litigation, governmental action or proceeding.

        (f)    Each of the directors and officers of Company shall have
delivered signed resignations dated and effective as of the Closing Date.

        (g)  Shareholder and Ms. Hilkene shall have obtained a release and
receipt for payment from Country Club Bank, N.A. with respect to all Company
debts, guaranties and other obligations to said bank, which shall be fully
satisfied by Company prior to Closing.

        (h)  all applicable waiting periods (and any extensions thereof) under
the HSR Act shall have expired or otherwise been terminated and the parties
shall have received all other authorizations, consents and approvals of
governments, government agencies and other third parties whose approval may be
required as specified on Schedule 3.12.

        (i)    Purchaser shall have received the deliveries set forth in
Sections 2.2(a) and 2.2(c), duly executed by all appropriate persons.

15

--------------------------------------------------------------------------------




        (j)    Purchaser shall have received verification of the prior
dissolution or divestiture of Company's Canadian subsidiary.

        7.2    Conditions to Obligation of Shareholder and Ms. Hilkene.    The
obligation of Shareholder and Ms. Hilkene to consummate the transactions to be
performed by them in connection with the Closing is subject to satisfaction of
the following conditions, any of which may be waived in whole or in part by
Shareholder and Ms. Hilkene:

        (a)  All representations and warranties set forth in Article IV shall be
true and correct in all material respects at and as of the Closing Date.

        (b)  Purchaser shall have performed and complied in all material
respects with all of its obligations under this Agreement which are to be
performed or complied with by it prior to or on the Closing Date.

        (c)  There shall not be any injunction, judgment, order, decree, ruling
or charge in effect preventing consummation of any of the transactions
contemplated by this Agreement.

        (d)  Purchaser shall have delivered to Shareholder a certificate to the
effect that each of the conditions specified in subsections (a), (b) and
(c) above is satisfied in all respects.

        (e)  No event, litigation, governmental actions or other proceeding
involving or potentially involving a liability, obligation or loss on the part
of the Purchaser of Ten Million Dollars ($10,000,000) or more, in the aggregate,
or which by reason of the nature of the event or relief sought, would have a
reasonable likelihood of having a similarly material adverse effect on the
Purchaser's business or financial condition, shall be threatened or commenced
against Purchaser with respect to any matter; no litigation, governmental action
or other proceeding shall be threatened or commenced against Purchaser with
respect to the consummation of the transactions provided for herein; and
Purchaser has no knowledge of any basis for such litigation, governmental action
or proceeding.

        (f)    All applicable waiting periods (and any extensions thereof) under
the HSR Act shall have expired or otherwise been terminated and the parties
shall have received all other authorizations, consents and approvals of
governments and government agencies.

        (g)  Shareholder and Ms. Hilkene shall have received the deliveries set
forth in Sections 2.2(b) and 2.2(c)(ii), duly executed, where applicable, by all
appropriate persons.


ARTICLE VIII

INDEMNIFICATION


        8.1    (a) Indemnification by Shareholder.    Shareholder agrees to
defend, indemnify and hold Purchaser and its officers, directors, shareholders,
employees, agents, representatives, successors, subsidiaries, affiliates and
assigns (each, a "Purchaser Indemnified Party") harmless from any and all loss,
cost, claim, damage, liability, fine, penalty, expense (including the reasonable
fees and expenses of attorneys and experts) or cause of action arising or which
may in the future arise in connection with any material breach of any
representation or warranty or nonfulfillment of any covenant or obligation of
Shareholder under this Agreement or any material misrepresentation in any
statement, document, certificate, schedule or exhibit furnished or to be
furnished to Purchaser pursuant to this Agreement.

        (b)    Indemnification by Ms. Hilkene.    Ms. Hilkene agrees to defend,
indemnify and hold the Purchaser Indemnified Parties harmless from any and all
loss, cost, claim, damage, liability, fine, penalty, expense (including the
reasonable fees and expenses of attorneys and experts) or cause of action
arising or which may in the future arise in connection with any material breach
of

16

--------------------------------------------------------------------------------

Ms. Hilkene's representations and warranties under this Agreement as set forth
in Sections 3.30 through 3.35.

        (c)    Exceptions.    Notwithstanding anything to the contrary contained
herein, the foregoing indemnity obligations of Shareholder and Ms. Hilkene shall
not apply to any obligation paid or satisfied by a Purchaser Indemnified Party
that the Purchaser Indemnified Party was not otherwise legally obligated to pay
or satisfy (or any costs, expenses or the like relating thereto).

        8.2    Indemnification by Purchaser.    Purchaser agrees to defend,
indemnify and hold Company, Ms. Hilkene and Shareholder and their respective
officers, directors, shareholders, employees, agents, representatives,
successors, subsidiaries, affiliates and assigns (each, a "Shareholder
Indemnified Party") harmless from any and all loss, cost, claim, damage,
liability, fine, penalty, expense (including the reasonable fees and expenses of
attorneys and experts) or cause of action arising or which may in the future
arise in connection with any material misrepresentation or breach of any
representation or warranty or nonfulfillment of any covenant of Purchaser under
this Agreement or any statement, document, certificate, schedule or exhibit
furnished or to be furnished to Shareholder pursuant to this Agreement, or the
ownership or operation of Company after Closing. Notwithstanding anything to the
contrary contained herein, the foregoing indemnity obligations of Purchaser
shall not apply to any obligation paid or satisfied by a Shareholder Indemnified
Party that the Shareholder Indemnified Party was not otherwise legally obligated
to pay or satisfy (or any costs, expenses or the like relating thereto).

        8.3    Claims.    If any Purchaser Indemnified Party or Shareholder
Indemnified Party (each, an "Indemnified Party") receives notice of any claim or
the commencement of any action or proceeding with respect to which another party
(each, an "Indemnifying Party") is obligated to indemnify pursuant to Sections
8.1 or 8.2, the Indemnified Party shall promptly give the Indemnifying Party or
Parties written notice thereof. Such notice shall describe the claim in
reasonable detail and shall indicate the amount (estimated if necessary) of the
loss that has been or may be sustained by the Indemnified Party in connection
therewith. The Indemnifying Party or Parties may elect to compromise or defend,
at their own expense and by their own counsel, any such matter involving the
asserted liability of the Indemnified Party. If the Indemnifying Party or
Parties elect to compromise or defend such asserted liability, they shall within
30 days (or sooner, if the nature of the asserted liability so requires) notify
the Indemnified Party of their intent to do so, and the Indemnified Party shall
cooperate, at the Indemnifying Party's or Parties' expense, in the compromise
of, or defense against, any such asserted liability. If, (i) the Indemnifying
Party or Parties elect not to compromise or defend against the asserted
liability, (ii) the Indemnifying Party or Parties fail to diligently defend
against the same, (iii) the Indemnified Party reasonably determines that the
Indemnifying Party's or Parties' counsel has a conflict of interest with the
Indemnified Party or the Indemnifying Party or Parties or such counsel are not
adequately defending the Indemnified Party's interests, or (iv) the Indemnifying
Party or Parties fail to notify the Indemnified Party of their election as
provided herein, the Indemnified Party may, after 30 days written notice to the
Indemnified Party if clauses (ii) or (iii) apply, if acting in accordance with
its good faith business judgment, pay, compromise or defend such asserted
liability at the Indemnifying Party's or Parties' expense, and such settlement
shall be binding on the Indemnifying Party or Parties for purposes of this
Section 8.3. Notwithstanding the foregoing, neither the Indemnifying Party or
Parties nor any Indemnified Party may settle or compromise any claim over the
reasonable good faith objection of the other. In any event, the Indemnified
Party and Indemnifying Party or Parties may each participate, at their own
expense, in the defense of such asserted liability. If the Indemnifying Party or
Parties elect to defend any claim, the Indemnified Party shall make available to
the Indemnifying Party or Parties any books, records or other documents within
its control that are necessary or appropriate for such defense.

        8.4    Exclusive Remedy.    Notwithstanding anything to the contrary in
this Agreement, the indemnification obligations under Sections 8.1 and 8.2 (and
the limitation of payments set forth in Section 8.5) shall be the sole and
exclusive remedy of any third party claims or any claims from and

17

--------------------------------------------------------------------------------


after the Closing between the parties hereto (or their affiliates) with respect
to any breach of any representations, warranties or covenants made under this
Agreement by any party hereto, except that nothing contained in this Section 8.4
shall be construed as limiting or impairing the rights and remedies that the
parties may have in equity for injunctive relief or specific performance.

        8.5    Conditions.    Notwithstanding the foregoing provisions of this
Article VIII:

        (a)  The amounts for which Shareholder, Ms. Hilkene or Purchaser shall
be liable under Sections 8.1 and 8.2 above shall be net of any insurance
proceeds or funds received by third parties actually received by the Indemnified
Party in connection with the facts giving rise to the right of indemnification.

        (b)  Except as provided for in Section 8.5(e), no Indemnifying Party or
Parties shall have any liability to the Indemnified Parties unless the aggregate
claims for which the Indemnified Parties are entitled to indemnification
hereunder exceed $75,000, and then, only to the extent of such excess. Such
amount shall include any payments, settlements and compromises made directly to
third parties by an Indemnifying Party pursuant to the provisions of Section 8.3
above.

        (c)  The aggregate liability of Shareholder and Ms. Hilkene (inclusive
of all court costs and Purchaser's reasonable attorneys' fees) under this
Article VIII shall be limited to the security retained pursuant to the
provisions of Section 8.6, provided, however, that the liability of Shareholder
for any tax obligation referred to in subsection (d) hereof shall continue
notwithstanding the release of the security to the extent thereof.

        (d)  No claim under this Article VIII may be brought more than one year
after the Closing Date except as follows: (i) claims arising from disputes with
Don S. Sifers and D. S. Sifers Corporation may be brought for a period of one
year following the execution of a settlement agreement with Don S. Sifers or
D.S. Sifers Corporation, or a final judgment of pending litigation with such
individual and company (the "Sifers Litigation"); and (ii) claims relating to
tax liabilities may be brought until the expiration of the applicable statute of
limitations with respect to any such tax liability (including any extensions
thereto to the extent that such statute of limitations may be tolled).

        (e)  The parties agree that the indemnification obligations of
Shareholder and of Ms. Hilkene shall include the obligation to pay, in equal
amounts, all costs associated with the Sifers Litigation and damages relating to
the issues therein described. Shareholder and Ms. Hilkene shall promptly pay all
of such costs and attorneys' fees as they are invoiced by Purchaser. Shareholder
shall provide his direct and active assistance and cooperation as required for
the prosecution of Company's case therein. Shareholder shall further provide
active assistance to Company in communications with Company's customers to
protect existing customer relationships as they may be affected by the Sifers
Litigation. The obligations provided for in this Section 8.5(e) shall not be
subject to the $75,000 limitation set forth in Section 8.5(b), but shall be
subject to the limitations provided for in Section 8.5(c). Any payments made by
Shareholder and Ms. Hilkene shall offset, on a dollar for dollar basis at
Purchaser Stock Valuation Price (adjusted for capital changes such as stock
splits, if any, subsequent to the Closing), that number of shares of Purchaser
Stock available for security purposes under Section 8.6 and the Escrow Agreement
provided for therein. Such shares shall be released to Shareholder and
Ms. Hilkene as provided for in the Escrow Agreement, to the extent of the
amounts so determined, as of the six months and one year dates described in
Section 8.6 following the Closing Date without further limitation.

        8.6    Security for Purchaser Indemnification.    As security for any
claims by Purchaser under Section 8.1 above and for the obligations set forth in
Section 8.5(e), at Closing, Purchaser shall deliver to Purchaser's wholly owned
subsidiary, WD-40 Manufacturing Company, a California corporation, as escrow
agent, a number of shares of Purchaser Stock having a value on the Closing Date
in the amount

18

--------------------------------------------------------------------------------

of $2,500,000, based upon the Purchaser Stock Valuation Price. Ms. Hilkene
expressly agrees to provide such shares as security for any of such claims by
Purchaser under Section 8.1. The delivery of such shares to the escrow agent
shall be made pursuant to the terms of an escrow agreement (the "Escrow
Agreement") which, in addition to such other customary terms, shall provide that
if Shareholder and Ms. Hilkene have not received written notice in accordance
with Section 8.3 of a claim or claims which taken together are in excess of the
$75,000 limitation referred to in Section 8.5(b), the escrow agent shall release
one-half of the escrowed Purchaser Stock one-half each to Shareholder and to
Ms. Hilkene six months after the Closing Date. The remaining escrowed Purchaser
Stock shall be released by the escrow agent one-half each to Shareholder and to
Ms. Hilkene on the one (1) year anniversary of the Closing Date, provided that
no unresolved claims remain then outstanding, in which event Purchaser may
direct the escrow agent to retain a number of the escrowed shares of Purchaser
Stock which Purchaser reasonably estimates to equal in value to the amount of
such unresolved claim or claims, including estimated costs and expenses to be
incurred in connection with the resolution thereof. Shares having a value of
$500,000, valued at the Purchaser Stock Valuation Price (adjusted for capital
changes such as stock splits, if any, subsequent to the Closing) may be held by
the escrow agent until such time as the dispute with D.S. Sifers Corporation and
Don S. Sifers have been resolved as provided for in Section 8.5(d)(i). The
Escrow Agreement shall provide as follows: (i) in the event of a failure of
Shareholder or Ms. Hilkene to satisfy an indemnification obligation an
appropriate number of shares shall be released to Purchaser; and (ii) the number
of shares to be released shall be based upon the value of such shares at the
Purchaser Stock Valuation Price (adjusted for capital changes such as stock
splits, if any, subsequent to the Closing). Shareholder and Ms. Hilkene each
will be entitled to and shall receive one-half of all of the ordinary and
special cash dividends paid with respect to the Purchaser Stock. The escrow
agent shall hold, as additional security, any other property or securities
distributed with respect to the Purchaser Stock (such as any stock split or
stock dividend) while such Purchaser Stock is held according to the terms
hereof.


ARTICLE IX

TERMINATION


        9.1    Termination.    This Agreement may be terminated and the
transactions contemplated by this Agreement may be abandoned at any time prior
to the Closing, as follows:

        (a)  by written agreement of Shareholder, Ms. Hilkene and Purchaser;

        (b)  by Purchaser, by giving written notice to Shareholder and
Ms. Hilkene at any time prior to the Closing (i) in the event Shareholder or
Ms. Hilkene has breached any material representation, warranty, or covenant
contained in this Agreement in any material respect, Purchaser has notified
Shareholder and Ms. Hilkene of the breach, and Shareholder and Ms. Hilkene have
not cured the breach within 20 days after the notice of breach is received by
Shareholder and Ms. Hilkene, or (ii) if the Closing has not occurred on or
before June 30, 2002 (the "Termination Date"), by reason of the failure of any
condition precedent under Section 7.1 of this Agreement (unless the failure
results primarily from Purchaser breaching any representation, warranty or
covenant contained in this Agreement); and

        (c)  by Shareholder and Ms. Hilkene, by giving written notice to
Purchaser at any time prior to the Closing (i) in the event Purchaser has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect, Shareholder has notified Purchaser of the
breach, and Purchaser has not cured the breach within 20 days after the notice
of breach is received by Purchaser, or (ii) if the Closing has not occurred on
or before the Termination Date, by reason of the failure of any condition
precedent under Section 7.2 of this Agreement (unless the failure results
primarily from Shareholder breaching any representation, warranty or covenant
contained in this Agreement).

19

--------------------------------------------------------------------------------




        9.2    Termination Fee.    In the event the Agreement is terminated
pursuant to Section 9.1(b) or (c), the terminating party shall be entitled to a
termination fee of $500,000.00 (the "Termination Fee"). The Termination fee will
be immediately payable to the other party upon termination of this agreement in
accordance with Section 9.1(b) or (c). In the event this Agreement is terminated
for any reason other than pursuant to Section 9.1(b) or (c) or upon the Closing
of the transaction contemplated hereby, no Termination Fee shall be due from
either party and the parties shall bear their respective costs without liability
or contribution from any other party.

        9.3    Effect of Termination.    If this Agreement is terminated
pursuant to Section 9.1, all rights and obligations of the parties under or
pursuant to this Agreement shall terminate without further liability or
obligation of any party to the others (except for any liability of any party
then in breach); provided, however, that the obligations of the parties
contained in the Confidentiality Agreement and in Sections 6.6, 9.2, 9.3, 10.2,
10.3, 10.8 and 10.10 shall survive any such termination.


ARTICLE X

MISCELLANEOUS


        10.1    Assignment.    This Agreement may not be assigned by either
party without the prior written consent of the other party and Ms. Hilkene. Any
attempted assignment in violation of this Section 10.1 shall be null and void
and without legal effect.

        10.2    Governing Law.    This Agreement shall be governed by and
construed in accordance with the substantive laws of the State of Kansas,
without reference to conflicts of laws rules.

20

--------------------------------------------------------------------------------


        10.3    Notices.    Any notice required or permitted hereunder must be
in writing and shall be sufficient only if hand-delivered or sent by certified
mail or commercial overnight delivery:

If to Shareholder:   Scott Hilkene
8713 Catalina
Prairie Village, KS 66207
with copies to:
 
Norton, Hubbard, Ruzicka & Kreamer, LC
130 N. Cherry
P.O. Box 550
Olathe, KS 66051
Attn: Thomas Ruzicka, Esq.
If to Ms. Hilkene:
 
Sally Hilkene
2700 Verona Rd.
Shawnee Mission, KS 66208
with copies to:
 
McCollum & Parks, L.C.
Country Club Plaza, Suite 425
Two Emanuel Cleaver II Boulevard
Kansas City, MO 64112
Attention: Frank B.W. McCollum
If to Purchaser:
 
WD-40 Company
1061 Cudahy Place
San Diego, California 92110
Attention: Garry O. Ridge
with a copy to:
 
Gordon & Rees LLP
101 West Broadway, Suite 1600
San Diego, California 92101
Attention: John B. Sidell, Esq.

or to such other address as any party may provide the other in writing.

        10.4    Entire Agreement.    Together with the Recitals to this
Agreement, the Confidentiality Agreement, specific documents to be delivered at
Closing and the Exhibits and Schedules hereto, this constitutes the entire
agreement of the parties with respect to the subject matter hereof and may not
be modified, altered or amended except by written instrument executed by
Shareholder, Ms. Hilkene and Purchaser.

        10.5    Successors.    This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

        10.6    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be an original and all of which, taken together, shall
constitute a single instrument.

        10.7    Headings.    Article and Section headings in this Agreement are
for convenience of reference only and shall have no effect in the interpretation
of this Agreement.

        10.8    Specific Performance.    The parties agree that there is no
adequate remedy at law for the loss or damage which any party might sustain as a
result of the failure of the other party to close the transactions contemplated
by this Agreement. Accordingly, each party shall be entitled, at his or its
option, to the remedy of specific performance to enforce the transactions
contemplated by this Agreement.

21

--------------------------------------------------------------------------------


        10.9    Exhibits and Schedules.    If a document or matter is disclosed
in the Exhibits or Schedules to this Agreement, it shall be deemed to be
disclosed for all purposes of this Agreement without the necessity of specific
repetition or cross-reference. All capitalized terms used in any Exhibit or
Schedule to this Agreement shall have the definitions specified in this
Agreement.

        10.10    Negotiated Transactions.    The provisions of this Agreement
were negotiated by all parties and shall be deemed to have been drafted by both
Purchaser and Shareholder.

        10.11    Further Assurances.    Each party shall cooperate and take such
action as may be reasonably requested by another party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

        10.12    Severability.    If any provision of this Agreement is declared
invalid or unenforceable by any court of competent jurisdiction, then such
provision shall be deemed automatically modified to conform with the
requirements for validity and enforceability as declared at that time, and as so
modified, shall be deemed a provision of this Agreement as though originally
included herein.

        10.13    Jurisdiction; Service of Process.    The parties consent and
submit to the jurisdiction of the courts in Kansas located within the County of
Johnson and of the United States District Court for the State of Kansas for any
action, suit or proceeding arising out of or relating to this Agreement and the
transactions contemplated thereby. Process in any action or proceeding referred
to in the preceding sentence may be served on any party anywhere in the world.

        10.14    Expenses.    Each party shall pay its own expenses in
connection with the transaction contemplated hereby, whether or not such
transaction is consummated. Without limitation, the fees and expenses of any
consultants and legal, accounting and financial advisors of Company, Shareholder
or Ms. Hilkene shall be paid by such persons and not by Purchaser.

        10.15    Survival of Representations and Warranties.    With the
exception of the representation in Section 4.10 which is made only as of the
date of this Agreement, all representations and warranties, including
information disclosed in Schedules, made in this Agreement shall continue to be
true and correct at and as of the Closing Date and at all times between the
signing of this Agreement and the Closing Date, as if made at each of such
times; provided, however, that at Closing Shareholder may deliver to Purchaser,
modifications of the Schedules to reflect changes thereto arising in the
ordinary course of business since the date hereof, provided that none of such
changes, either individually or in the aggregate, is materially adverse to the
business or financial condition of Company or Shareholder or arises from any
occurrences or circumstances which would constitute a violation of Article VI
hereof. If any party hereto shall learn of a representation or warranty being or
becoming untrue at or prior to Closing, such party shall promptly give notice
thereof to all of the other parties hereto. All representations and warranties
contained herein shall survive the consummation of the transactions provided for
in this Agreement as more particularly described in Article VIII, shall continue
in full force and effect for a period of one (1) year following the Closing
Date, and shall provide the sole basis for the remedies set forth herein or
otherwise available to the non-breaching party as more particularly described in
Article VIII. Each covenant, representation and warranty contained herein is
independent of all other covenants, representations and warranties contained
herein (whether or not covering an identical or a related subject matter) and
must be independently and separately complied with and satisfied. Exceptions or
qualifications to any representations or warranties contained herein shall not
be construed as exceptions or qualifications to any other warranty or
representation.

22

--------------------------------------------------------------------------------





ARTICLE XI

SECURITIES LAW COMPLIANCE


        11.1    Knowledge Respecting Purchaser.    Shareholder and Ms. Hilkene
represent and acknowledge that (a) he or she is a sophisticated investor with
knowledge and experience in business and financial matters, knows, or has had
the opportunity to acquire, all information concerning the business, affairs,
financial condition and prospects of Purchaser which he or she deems relevant to
make a fully informed decision regarding the consummation of the transactions
contemplated hereby and is able to bear the economic risk and lack of liquidity
inherent in holding the Purchaser Stock and (b) he or she has been supplied with
copies of all Forms 10-K, 10-Q and 8-K, and all proxy statements, filed by
Purchaser within the two (2)-year period immediately preceding the date of this
Agreement. Without limiting the foregoing, Shareholder and Ms. Hilkene
understand and acknowledge that neither Purchaser nor anyone acting on its
behalf has made any representations or warranties other than those contained
herein or in Purchaser's public filings respecting Purchaser or the future
conduct of Purchaser's business or of Company's business, and neither
Shareholder nor Ms. Hilkene has relied upon any representations or warranties
other than those contained herein or in such public filings in the belief that
they were made on behalf of Purchaser.

        11.2    Status of Shares to be Issued.    Shareholder and Ms. Hilkene
agree, acknowledge and confirm that he or she has been advised and understands
as follows:

        (a)  Shareholder and Ms. Hilkene are acquiring the shares of Purchaser
Stock to be issued to him or her for his or her own account and without a view
to any distribution or resale thereof, other than a distribution or resale
which, may be made without violating the registration provisions of the
Securities Act of 1933, as amended (the "1933 Act") or any applicable blue sky
laws. Shareholder and Ms. Hilkene acknowledge that the shares of Purchaser Stock
will be, as of the Closing Date, "restricted securities" within the meaning of
Rule 144 under the 1933 Act and will not have been, as of the Closing Date,
registered under the 1933 Act or any state securities laws and thereafter must
be held until they are registered by Purchaser, at Purchaser's sole cost, under
the 1933 Act and certain state securities acts or an exemption from such
registration is available. Shareholder and Purchaser acknowledge that Purchaser
will, as soon as practicable following the execution of this Agreement by all
parties, register the stock for resale under the 1933 Act in accordance with the
terms of the Registration Rights Agreement. Purchaser shall use its best efforts
to secure an effective registration within 90 days from the Closing.

        (b)  There shall be endorsed on the certificates evidencing the shares
of Purchaser Stock delivered at Closing a legend substantially similar to the
following:

"THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT") OR THE SECURITIES LAWS OF
ANY OTHER JURISDICTION AND ARE "RESTRICTED SECURITIES" AS DEFINED BY RULE 144
UNDER THE 1933 ACT. THE SHARES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
DISTRIBUTED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT REGISTERING
THE SHARES UNDER THE 1933 ACT AND THE SECURITIES LAWS OF ANY STATE REQUIRING
SUCH REGISTRATION, OR IN LIEU THEREOF, AN OPINION OF COUNSEL, WHICH OPINION IS
SATISFACTORY TO THE ISSUER OF THE SHARES, TO THE EFFECT THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACTS".

        (c)  Except under certain limited circumstances, the above restrictions
on the transfer of the shares of Purchaser Stock will also apply to any and all
shares of capital stock or other securities issued or otherwise acquired with
respect to such shares, including, without limitation, shares and securities
issued or acquired as a result of any stock dividend, stock split or exchange or
any distribution of shares or securities pursuant to any corporate
reorganization, reclassification or similar event.

23

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Purchase Agreement as
of the date set forth above.
  

    /s/  SCOTT HILKEN      

--------------------------------------------------------------------------------

SCOTT HILKENE (Shareholder)
  
 
 
/s/  SALLY HILKEN      

--------------------------------------------------------------------------------

SALLY HILKENE (Ms. Hilkene)
  
 
 
WD-40 Company,
a Delaware corporation (Purchaser)
  
 
 
By:
 
/s/  GARRY O. RIDGE      

--------------------------------------------------------------------------------

Garry O. Ridge
President

24

--------------------------------------------------------------------------------




EXHIBIT A

REGISTRATION RIGHTS AGREEMENT


        THIS REGISTRATION RIGHTS AGREEMENT ("Agreement") is made as
of                        , 2002, by and among WD-40 Company, a Delaware
corporation (the "Company"), Scott Hilkene, an individual, and Sally Hilkene, an
individual (each a Shareholder and collectively the "Shareholders").

RECITALS

        A.    The Shareholders and the Company are parties to a Purchase
Agreement dated May    , 2002 (the "Purchase Agreement").

        B.    The obligations of the Company and the Shareholders under the
Purchase Agreement are conditioned, among other things, upon the execution and
delivery of this Agreement by the Shareholders and the Company.

        NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties hereto agree as follows:

        1.    Certain Definitions.    Unless otherwise defined herein,
capitalized terms shall have the meanings given to them in the Purchase
Agreement. As used in this Agreement, the following terms shall have the
following respective meanings:

"Commission" shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

"Exchange Act" shall mean the Securities and Exchange Act of 1934, as amended,
or any similar federal statute and rules and regulations of the Commission
thereunder.

"Holder" shall mean (i) any Shareholder holding Registrable Securities, and
(ii) any person holding Registrable Securities to whom the rights under this
Agreement have been transferred in accordance with Section 2.7.

"Purchaser Stock" shall mean the Common Stock to be delivered to the
Shareholders pursuant to the Purchase Agreement.

"Registrable Securities" means the Purchaser Stock and any Common Stock of the
Company issued or issuable in respect of the Purchaser Stock upon any stock
split, stock dividend, recapitalization or similar event, or any securities
otherwise issuable with respect to the Purchaser Stock, including by merger,
consolidation or other reorganization; provided, however, that shares of
Purchaser Stock or other securities shall only be treated as Registrable
Securities if, and so long as, they have not been sold to or through a broker or
dealer or underwriter in a public distribution or a public securities
transaction or otherwise transferred in a private transaction required to be
registered.

The terms "register," "registered" and "registration" refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

"Registration Expenses" shall mean all expenses, except as otherwise stated
below, incurred by the Company in complying with Section 2.1 hereof, including,
without limitation, all registration, qualification and filing fees, printing
expenses, escrow fees, fees and disbursements of counsel for the Company, blue
sky fees and expenses, the expense of any special audits incident to or required
by any such registration (but excluding the compensation of regular employees of
the Company, which shall be paid in any event by the Company) and the reasonable
fees and disbursements of one counsel for all Holders.

A-1

--------------------------------------------------------------------------------




"Securities Act" shall mean the Securities Act of 1933, as amended, or any
similar federal statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

"Selling Expenses" shall mean all underwriting discounts, selling commissions
and other underwriting expenses and stock transfer taxes applicable to the
securities registered by the Holders and, except as set forth under
"Registration Expenses," all fees and disbursements of counsel for any Holder.

        2.    Registration.    

        2.1    Required Registration.    The Company shall, within ninety
(90) days following the Closing of the Purchase Agreement, file with the
Commission a registration statement with respect to the Purchase Stock and use
its best efforts to effect the registration, qualification or compliance of the
Purchaser Stock (including, without limitation, appropriate qualification under
applicable blue sky or other state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act and any other
governmental requirements or regulations) as would permit or facilitate the sale
and distribution of all of such Registrable Securities; provided, however, that
the Company shall not be obligated to take any action to effect any such
registration, qualification or compliance pursuant to this Section 2.1 in any
particular jurisdiction in which the Company would be required to execute a
general consent to service of process in effecting such registration,
qualification or compliance unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act.

        2.2    Expenses of Registration.    All Registration Expenses incurred
in connection with registrations pursuant to Section 2.1 shall be borne by the
Company whether or not any registration statement associated therewith becomes
effective. Unless otherwise stated, all Selling Expenses relating to securities
registered on behalf of the Holders shall be borne by the Holders of such
securities pro rata on the basis of the number of shares so registered.

        2.3    Registration Procedures.    In the case of each registration,
qualification or compliance effected by the Company pursuant to this Agreement,
the Company will keep each Holder advised in writing as to the initiation of
each registration, qualification and compliance and as to the completion
thereof. At its expense the Company will:

        (a)  Prepare and file with the Commission a registration statement and
such amendments and supplements thereto as may be necessary or appropriate with
respect to such securities and use its best efforts to cause such registration
statement to become and remain effective until the distribution described in the
registration statement has been completed, but not to exceed two (2) years from
the Closing of the Purchase Agreement;

        (b)  Furnish to the Holders and to any underwriters retained by the
Holders of the securities being registered such reasonable number of copies of
the registration statement, preliminary prospectus, final prospectus and such
other documents as such Holders and underwriters may reasonably request in order
to facilitate the public offering of such securities;

        (c)  Use its best efforts to register and qualify the securities covered
by such registration statement under such other securities or blue sky laws of
such jurisdictions as shall be reasonably requested by the Holders, provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions;

        (d)  In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the

A-2

--------------------------------------------------------------------------------




managing underwriters of such offering provided that the Company's reasonable
expenses in connection with the performance of such obligations shall be Selling
Expenses; and

        (e)  Notify each Holder of Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.

        2.4    Indemnification.    

        (a)  The Company will indemnify each Holder of Registrable Securities
included in a registration pursuant to this Agreement, each of its officers and
directors and partners, and each person controlling such Holder within the
meaning of Section 15 of the Securities Act, with respect to which registration,
qualification or compliance has been effected pursuant to this Agreement, and
each underwriter, if any, and each person who controls any underwriter within
the meaning of Section 15 of the Securities Act, against all expenses, claims,
losses, damages or liabilities (or actions in respect thereof), including any of
the foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any registration statement, prospectus, offering
circular or other document, or any amendment or supplement thereto, incident to
any such registration, qualification or compliance, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or any violation by
the Company of the Securities Act, the Exchange Act, state securities law or any
rule or regulation promulgated under the such laws applicable to the Company in
connection with any such registration, qualification or compliance. The Company
will reimburse each such Holder, each of its officers, directors and partners
and each person controlling such Holder, each such underwriter and each person
who controls any such underwriter, for any legal and any other expenses
reasonably incurred, as such expenses are incurred, in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, provided that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based on any untrue statement or omission or alleged untrue statement or
omission, made in reliance upon and in conformity with written information
furnished to the Company by an instrument duly executed by any Holder,
controlling person or underwriter and stated to be specifically for use therein;
provided, however, that the foregoing indemnity agreement is subject to the
condition that, insofar as it relates to any such untrue statement, alleged
untrue statement, omission or alleged omission made in a preliminary prospectus
on file with the Commission at the time the registration statement becomes
effective or the amended prospectus filed with the Commission pursuant to
Rule 424(b) (the "Final Prospectus"), such indemnity agreement shall not inure
to the benefit of any underwriter, if a copy of the Final Prospectus was not
furnished to the person asserting the loss, liability, claim or damage at or
prior to the time such action is required by the Securities Act, and if the
Final Prospectus would have cured the defect giving rise to the loss, liability,
claim or damage.

        (b)  Each Holder, severally and not jointly, will, if Registrable
Securities held by such Holder are included in the securities as to which such
registration, qualification or compliance is being effected, indemnify the
Company, each of its directors and officers, each underwriter, if any, of the
Company's securities covered by such a registration statement, each person who
controls the Company or such underwriter within the

A-3

--------------------------------------------------------------------------------




meaning of Section 15 of the Securities Act, and each other such Holder, each of
its officers, directors and partners and each person controlling such Holder
within the meaning of Section 15 of the Securities Act, against all expenses,
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in any such registration statement, prospectus, offering
circular or other document, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company, such Holders,
such directors, officers, partners, persons, underwriters or control persons for
any legal or any other expenses reasonably incurred, as such expenses are
incurred, in connection with investigating, preparing or defending any such
claim, loss, damage, liability or action, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by an instrument
duly executed by such Holder and stated to be specifically for use therein.
Notwithstanding the foregoing, the liability of each Holder under this
Section 2.4(b) shall be limited in an amount equal to the net proceeds of the
shares sold by such Holder; and provided further that the indemnity agreement
provided in this section shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld. Furthermore, no Holder shall be required to indemnify any person
against any liability arising from (i) any untrue or misleading statement or
omission contained in any preliminary prospectus if such deficiency is corrected
in the final prospectus; or (ii) out of the failure of any person to deliver a
prospectus as required by the Securities Act.

        (c)  Each party entitled to indemnification under this Section 2.4 (the
"Indemnified Party") shall give notice to the party required to provide
indemnification (the "Indemnifying Party") promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld). The Indemnified Party may participate in such defense at such party's
expense, and provided further that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 2.4 unless the failure to give such notice is
materially prejudicial to an Indemnifying Party's ability to defend such action,
in which case the Indemnifying Party shall be relieved of its obligations under
this Section 2.4 to the extent of such prejudice, and provided further that the
Indemnifying Party shall not assume the defense for matters as to which
representation of both the Indemnifying Party and the Indemnified Party by the
same counsel would be inappropriate due to actual or potential differing
interests between them, but shall instead in such event pay the fees and costs
of separate counsel for the Indemnified Party. No Indemnifying Party, in the
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.

        2.5    Information by Holder.    The Holder or Holders of Registrable
Securities included in any registration shall furnish to the Company such
information regarding such Holder or Holders, the Registrable Securities held by
them and the distribution proposed by such Holder

A-4

--------------------------------------------------------------------------------

or Holders as the Company may request in writing and as shall be required in
connection with any registration, qualification or compliance referred to in
this Agreement.

        2.6    Rule 144 Reporting.    With a view to making available the
benefits of certain rules and regulations of the Commission which may at any
time permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its best efforts to:

        (a)  Make and keep current and adequate public information available, as
those terms are understood and defined in Rule 144 promulgated under the
Securities Act, at all times after the Closing Date;

        (b)  File with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and

        (c)  So long as a Holder owns any Registrable Securities, furnish to
such Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 and of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents of the
Company and other information in the possession of or reasonably obtainable by
the Company as the Holder may reasonably request in availing itself of any rule
or regulation of the Commission allowing the Holder to sell any such securities
without registration.

        2.7    Transfer of Registration Rights.    The rights to cause the
Company to register Registrable Securities granted Shareholders under
Section 2.1 may be assigned to a transferee or assignee in connection with any
transfer or assignment of Registrable Securities by the Shareholder, provided
that written notice thereof is promptly given to the Company and the transferee
agrees to be bound by the provisions of this Agreement.

        2.8    Termination of Registration Rights.    The rights granted
pursuant to this Section 2 shall terminate as to any Holder upon the earliest to
occur of: (i) such Holder can sell all of its Registrable Securities pursuant to
Rule 144(k) promulgated under the Securities Act; (ii) such Holder can sell all
of its Registrable Securities pursuant to Rule 144 promulgated under the
Securities Act in any ninety (90) day period; (iii) two (2) years following the
Closing of the Purchase Agreement.

        3.    Standoff Agreement.    Each Shareholder and Holder agrees not to
sell, make any short sale of, or otherwise dispose of more than 50,000 shares of
Registrable Securities on the open market within any period of thirty
(30) consecutive days following the effective date of such registration. Under
no circumstance may the aggregate number of shares of Registrable Securities
sold or otherwise disposed of on the open market by any combination of
Shareholder and/or Holder be more than 100,000 shares for any period of
(30) consecutive days following the effective date of such registration. The
Shareholders and Holders agree that the Company may instruct its transfer agent
to place stop-transfer notations in its records to enforce the provisions of
this Section 3. Notwithstanding the foregoing, no Holder shall be prohibited
from selling or otherwise disposing of any shares of Registrable Securities
(a) if all the Registrable Securities subject to immediate sale by such Holder
may be sold pursuant to Rule 144 in any ninety (90) period; and (b) in a private
transfer or assignment in accordance with Section 2.7.

        4.    Amendment.    Any provision of this Agreement may be amended or
the observance thereof may be waived (either generally or in a particular
instance and either retroactively or prospectively) only with the written
consent of the Company and all of the current Holders. Any amendment or waiver
effected in accordance with this Section 4 shall be binding upon each
Shareholder and each Holder of Registrable Securities at the time outstanding,
each future holder of all such securities, and the Company.

A-5

--------------------------------------------------------------------------------




        5.    Governing Law.    This Agreement and the legal relations between
the parties arising hereunder shall be governed by and interpreted in accordance
with the substantive laws of the State of Delaware. The parties hereto agree to
submit to the jurisdiction of the federal and state courts of the State of
Delaware with respect to the breach or interpretation of this Agreement or the
enforcement of any and all rights, duties, liabilities, obligations, powers and
other relations between the parties arising under this Agreement.

        6.    Entire Agreement.    This Agreement constitutes the full and
entire understanding and agreement between the parties regarding the matters set
forth herein. Except as otherwise expressly provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

        7.    Notices, Etc.    All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or twenty-four (24) hours
after confirmed transmission of a facsimile addressed (a) if to a Shareholder,
at such Shareholder's address as set forth on the signature pages hereto, or at
such other address as such Shareholder shall have furnished to the Company in
writing in accordance with this Section 7, (b) if to any other Holder at such
address as such Holder shall have furnished the Company in writing in accordance
with this Section 7, or, until any such Holder so furnishes an address to the
Company, then to and at the address of the last Holder of such Registrable
Securities who has so furnished an address to the Company, or (c) if to the
Company, at its principal office.

        8.    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

    WD-40 COMPANY
  
 
 
By
 
/s/  GARRY O. RIDGE      

--------------------------------------------------------------------------------

Garry O. Ridge, President
  
 
 
By
 
/s/  JOHN B. SIDELL      

--------------------------------------------------------------------------------

John B. Sidell, Secretary
  
 
 
SHAREHOLDERS
  
 
 
/s/  SCOTT HILKENE      

--------------------------------------------------------------------------------

Scott Hilkene, an individual
  
 
 
/s/  SALLY HILKENE      

--------------------------------------------------------------------------------

Sally Hilkene, an individual

A-6

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF COMPANY COUNSEL OPINION LETTER


May     , 2002

WD-40 Company
1061 Cudahy Place
San Diego, CA 92110

Dear WD-40 Company:

        We have acted as counsel to Heartland Corporation, a Kansas corporation
("Company") and Scott Hilkene, the owner of the capital stock of Heartland,
("Shareholder") in connection with the Purchase Agreement dated as of May     ,
2002 (the "Purchase Agreement") by and between Company, Shareholder,
Shareholder's former spouse, Sally Hilkene, and you as the Buyer named therein,
and the transactions contemplated thereby, and render this opinion to you
pursuant to Section 2.2(a)(iii) of the Purchase Agreement. Capitalized terms
used but not defined herein shall have the respective meanings given to such
terms in the Purchase Agreement.

        In rendering the opinions expressed below, we have examined (a) the
Purchase Agreement and (b) such corporate records of Company and such other
documents, as we have deemed necessary as a basis for the opinions expressed
below. In our examination, we have assumed the genuineness of all signatures,
the authenticity of all documents submitted to us as originals and the
conformity with the authentic original documents of all documents submitted to
us as copies. We have also relied upon management to provide us with copies of
all relevant documents and have not made an independent investigation to
ascertain that we have in fact been provided with all documents that would be
necessary for us to rely upon in rendering this opinion. When relevant facts
were not independently established, we have relied upon certificates of
government officials and of Company and their officers and upon representations
and warranties made in or pursuant to the Purchase Agreement.

        In rendering the opinions expressed below, we express no opinion
concerning Sally Hilkene, we have assumed (other than as to Shareholder and
Company) that all of the documents referred to in this opinion have been duly
authorized by, have been duly executed and delivered by, and constitute legal,
valid, binding and enforceable obligations of, all of the parties to such
documents, that all signatories to such documents have been duly authorized and
that all such parties are duly organized and validly existing and have the power
and authority (corporate or other) to execute, deliver and perform, in
accordance with such documents.

        Based upon and subject to the foregoing, and having considered such
questions of law as deemed necessary as a basis for the opinions expressed
below, we are of the opinion that:

        1.    Company is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Kansas. Shareholder has the
power and authority to execute and deliver the Purchase Agreement and
Registration Rights Agreement, as applicable, and to perform his obligations
thereunder and to consummate the transactions contemplated thereby.

        2.    The Purchase Agreement and the Registration Rights Agreement have
been duly and validly executed and delivered by Shareholder and constitute
legal, valid and binding obligations of Shareholder, enforceable against him in
accordance with its terms, except (a) as may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws or judicial interpretations relating to or affecting the rights of
creditors generally, and (b) as the enforceability of the Purchase Agreement is
subject to the application of general principles of

B-1

--------------------------------------------------------------------------------




equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law), including without limitation (i) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy and (ii) concepts of materiality, reasonableness, good faith and fair
dealing.

        3.    The execution, delivery and performance by Shareholder of the
Purchase Agreement and the consummation of the transactions contemplated thereby
does not (a) conflict with or result in a violation or breach of any of the
terms, conditions or provisions of the articles of incorporation or by-laws of
Company; (b) conflict with or result in a violation or breach of any term or
provision of any law, statute, rule, regulation or of any other law or order
known to us, applicable to Company or any of its assets and properties (other
than such conflicts, violations or breaches which could not in the aggregate
reasonably be expected to adversely affect the validity or enforceability of the
Purchase Agreement); or (c) (i) conflict with or result in a violation or breach
of, (ii) constitute (with or without notice or lapse of time or both) a default
under, (iii) require Company to obtain any consent, approval or action of, make
any filing with or give any notice to any other person or entity not a party to
the Purchase Agreement ("Person") as a result or under the terms of, (iv) result
in or give to any Person any right of termination, cancellation, acceleration or
modification in or with respect to, or (v) result in the creation or imposition
of any lien upon Company or any of its assets and properties under, any license,
contract, agreement or commitment known to us to which Company is a party or by
which any of its assets and properties is bound.

        4.    To the best of our knowledge, no consent, approval or action of,
filing with or notice to any governmental or regulatory authority on the part of
Company is required in connection with the execution, delivery and performance
of the Purchase Agreement or the consummation of the transactions contemplated
thereby, except (a) where the failure to obtain any such consent, approval or
action, to make any such filing or to give any such notice could not reasonably
be expected to adversely affect the validity or enforceability of the Purchase
Agreement and (b) those as would be required solely as a result of the identity
or the legal or regulatory status of Purchaser, Shareholder or Company.

        5.    To the best of our knowledge there are no actions or proceedings
pending or threatened against, relating to or affecting Shareholder or Company
or any of its assets and properties which could reasonably be expected to result
in the issuance of any order restraining, enjoining or otherwise prohibiting or
making illegal the consummation of any of the transactions contemplated by the
Purchase Agreement.

        The foregoing opinions are limited to matters involving the Kansas
General Corporation Code and we do not express any opinion as the laws of any
other jurisdiction.

        At the request of our clients, this opinion is being provided and may be
relied upon by you pursuant to Section 2.2(a)(iii) of the Purchase Agreement,
and this opinion may not be relied upon by any other person or for any purpose
other than in connection with the transactions contemplated by the Purchase
Agreement without, in each instance, our prior written consent.
  

Very truly yours,

B-2

--------------------------------------------------------------------------------




EXHIBIT C-1
CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT


        THIS CONFIDENTIALITY AND NON-COMPETITION AGREEMENT, made as of
the     day of May, 2002 by and among Heartland Corporation, a Kansas
corporation ("Company") and Scott H. Hilkene, an individual ("Shareholder"), the
sole shareholder and president of the Company residing
at                                                 .

RECITALS

        A.    In connection with his ownership interest in and employment by
Company, Shareholder was given access to, generated, or otherwise came into
contact with certain proprietary and/or confidential information of Company.

        B.    Pursuant to the Purchase Agreement ("Purchase Agreement") between
Shareholder, Sally Hilkene and WD-40 Company, a Delaware corporation
("Purchaser"), Shareholder is willing to sell and Purchaser is willing to
purchase all of the outstanding shares of Company's common stock, subject to the
terms contained therein.

        C.    Shareholder will cease to have an ownership interest in the
Company and will resign his employment as president of the company pursuant to
the Purchase Agreement.

        D.    Shareholder and Company desire to prevent the dissemination or
misuse of such proprietary and/or confidential information;

        In consideration of the foregoing and the mutual promises and covenants
contained herein, the parties agree as follows:

        1.    Term.    This agreement will commence on the date first written
above and will remain in effect for three (3) years. Notwithstanding the term of
the agreement, Shareholder acknowledges that the confidential and proprietary
information described below is property owned by Company and remains and will
remain property of Company.

        2.    Confidentiality.    Shareholder recognizes and acknowledges that
in the course of his ownership interest and employment with the Company he has
become acquainted and entrusted with certain confidential and propriety
information and trade secrets of the Company, which confidential information
includes but is not limited to, customer lists, financial data, design work,
chemical formulas, certain methodologies and other trade secrets of the Company.
In particular, but without limitation, Shareholder recognizes that the chemical
formula for Spot Shot and other such trademarks owned by the Company are
confidential and constitute a valuable trade secret (hereinafter all such
confidential information "Confidential Information").

        3.    Non-Disclosure.    Shareholder agrees that, except as directed by
Company in writing, Shareholder will not at any time disclose to any person or
use any Confidential Information.

        4.    Possession.    Shareholder agrees to turn over to Company all
documents, papers or other material in his possession or under his control which
may contain or be derived from Confidential Information, together with all
documents, notes or other work product which is connected with or derived from
Shareholder's services to Company. Shareholder agrees that he has no proprietary
interest in any work product developed or used by him and arising out of his
employment by Company.

        5.    Non-Competition.    Shareholder agrees and covenants that because
of the confidential and sensitive nature of the Confidential Information and
because the use of the Confidential Information in certain circumstances may
cause irrevocable damage to Company and in order to

C1-1

--------------------------------------------------------------------------------




assure the continued value of the goodwill being transferred pursuant to the
Purchase Agreement, Shareholder will not, until the expiration of three
(3) years after the termination of the employment relationship between Company
and Shareholder, or termination of the ownership interest of Shareholder in
Company, engage, directly or indirectly, or through any corporations or
associates, in any business, enterprise or employment which is directly
competitive with the activities of the Company as engaged in as of the date of
the Purchase Agreement within the territory of the United States of America and
Canada.

        6.    Saving Provision.    Company and Shareholder agree and stipulate
that the agreements and covenants not to compete contained in the preceding
paragraph are fair and reasonable in light of all the facts and circumstances of
the relationship between Shareholder and Company; however, Shareholder and
Company are aware that in certain circumstances courts have refused to enforce
certain agreements not to compete. Therefore, in furtherance of and not in
derogation of the provisions of the preceding paragraph, Company and Shareholder
agree that if a court or arbitrator should decline to enforce the provisions of
the preceding paragraph, that paragraph will be deemed to be modified to
restrict Shareholders competition with Company to the maximum extent, in both
time and geography, which the court or arbitrator finds enforceable.

        7.    Injunctive Relief.    Shareholder acknowledges that disclosure of
any Confidential Information or breach of any of the non-competitive covenants
or agreements contained in this agreement will give rise to irrevocable injury
to Company, inadequately compensable in damages. Accordingly, Company may seek
and obtain injunctive relief against the breach or threatened breach of the
foregoing undertakings in addition to any other legal remedies which may be
available. Shareholder further acknowledges that Shareholder's experience and
capabilities are such that the Shareholder can obtain employment and business
activities which are of a different or non-competing nature with his activities
as employee and shareholder of Company; and that the enforcement of a remedy
under this paragraph by way of injunction will not prevent Shareholder from
earning a reasonable living. Shareholder further acknowledges and agrees that
the covenants contained in this agreement are necessary for the protection of
Company's legitimate business interests and are reasonable in scope and in
content.

        8.    Survival of Confidentiality.    Notwithstanding Section 1 above,
the provisions of this agreement relating to confidentiality will survive the
termination of this agreement and be enforceable in perpetuity.

        9.    Enforceability.    The provisions of this agreement will be
enforceable in spite of the existence of any claim or cause of action of
Shareholder against Company, whether predicted on this agreement or otherwise.

        10.    Purchaser's Right to Enforce.    Shareholder recognizes that
Company entered into this agreement with Shareholder as a condition of the
Purchase Agreement and that Purchaser is a third party beneficiary of this
agreement. For this reason, Shareholder acknowledges and agrees that Purchaser
will be entitled to enforce this agreement to protect its interest as if it were
a party to it.

        11.    Governing Law and Arbitration.    This agreement will be
construed in accordance with the laws of the state of Kansas. Irrespective of
the choice of law, the parties agree that any and all disputes, claims or
controversies arising out of or relating to this agreement that are not resolved
by their mutual agreement shall be submitted to final and binding arbitration
before a single arbitrator mutually acceptable to the parties in San Diego,
California, pursuant to the United States Arbitration Act, 9 U.S.C. Sec. 1 et
seq.

        12.    General Provisions.    This agreement contains the entire
agreement of the parties relating to its subject matter. This agreement may be
modified only by an instrument in writing signed by

C1-2

--------------------------------------------------------------------------------




both parties to it. Any notice to be given under this agreement will be
sufficient if it is in writing and sent by certified or registered mail to
Shareholder at his residence address as the same appears on the books and
records of Company or to Company at its principal office, or otherwise as
directed by Company, from time to time.

        IN WITNESS TO THE FOREGOING PROVISIONS, the undersigned have set their
hands to this agreement as of the date first written above.

    HEARTLAND CORPORATION,
a Kansas corporation
  
 
 
By:
 
/s/  SCOTT H. HILKENE      

--------------------------------------------------------------------------------

Scott H. Hilkene, President
  
 
 
/s/  SCOTT H. HILKENE      

--------------------------------------------------------------------------------

SCOTT H. HILKENE, an individual

C1-3

--------------------------------------------------------------------------------




EXHIBIT C-2



CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT


        THIS CONFIDENTIALITY AND NON-COMPETITION AGREEMENT, made as of
the                day of May, 2002 by and among Heartland Corporation, a Kansas
corporation ("Company") and Sally Hilkene, an individual and holder of a
contractual interest in 50% of the outstanding common stock of Company
("Ms. Hilkene").


RECITALS


        A.    In connection with her interest in and relationship to Company,
Ms. Hilkene was given access to, generated, or otherwise came into contact with
certain proprietary and/or confidential information of Company.

        B.    Pursuant to the Purchase Agreement ("Purchase Agreement") between
Ms. Hilkene, Scott H. Hilkene and WD-40 Company, a Delaware corporation
("Purchaser"), Ms. Hilkene is willing to consent to the sale of, and Purchaser
is willing to purchase, all of the outstanding shares of Company's common stock,
subject to the terms contained therein.

        C.    Upon consummation of the Purchase Agreement, Ms. Hilkene will
cease to have any interest in Company.

        D.    Ms. Hilkene and Company desire to prevent the dissemination or
misuse of such proprietary and/or confidential information;

        In consideration of the foregoing and the mutual promises and covenants
contained herein, the parties agree as follows:

        1.    Term.    This agreement will commence on the date first written
above and will remain in effect for three (3) years. Notwithstanding the term of
the agreement, Ms. Hilkene acknowledges that the confidential and proprietary
information described below is property owned by Company and remains and will
remain property of Company.

        2.    Confidentiality.    Ms. Hilkene recognizes and acknowledges that
in the course of her interest in and relationship with Company she has become
acquainted and entrusted with certain confidential and propriety information and
trade secrets of Company, which confidential information includes but is not
limited to, customer lists, financial data, design work, chemical formulas,
certain methodologies and other trade secrets of the Company. In particular, but
without limitation, Ms. Hilkene recognizes that the chemical formula for Spot
Shot and other such trademarks owned by the Company are confidential and
constitute a valuable trade secret (hereinafter all such confidential
information "Confidential Information").

        3.    Non-Disclosure.    Ms. Hilkene agrees that, except as directed by
Company in writing, Ms. Hilkene will not at any time disclose to any person or
use any Confidential Information.

        4.    Possession.    Ms. Hilkene agrees to turn over to Company all
documents, papers or other material in her possession or under her control which
may contain or be derived from Confidential Information, together with all
documents, notes or other work product which is connected with or derived from
Ms. Hilkene's services to Company. Ms. Hilkene agrees that she has no
proprietary interest in any work product developed or used by her or Company.

        5.    Non-Competition.    Ms. Hilkene agrees and covenants that because
of the confidential and sensitive nature of the Confidential Information and
because the use of the Confidential

C2-1

--------------------------------------------------------------------------------




Information in certain circumstances may cause irrevocable damage to Company and
in order to assure the continued value of the goodwill being transferred
pursuant to the Purchase Agreement, Ms. Hilkene will not, until the expiration
of three (3) years after termination of her interest in Company, engage,
directly or indirectly, or through any corporations or associates, in any
business, enterprise or employment which is directly competitive with Company's
activities (at the time of Closing) within the territory of the United States of
America and Canada.

        6.    Saving Provision.    Company and Ms. Hilkene agree and stipulate
that the agreements and covenants not to compete contained in the preceding
paragraph are fair and reasonable in light of all the facts and circumstances of
the relationship between Ms. Hilkene and Company; however, Ms. Hilkene and
Company are aware that in certain circumstances courts have refused to enforce
certain agreements not to compete. Therefore, in furtherance of and not in
derogation of the provisions of the preceding paragraph, Company and Ms. Hilkene
agree that if a court or arbitrator should decline to enforce the provisions of
the preceding paragraph, that paragraph will be deemed to be modified to
restrict Ms. Hilkene's competition with Company to the maximum extent, in both
time and geography, which the court or arbitrator finds enforceable.

        7.    Injunctive Relief.    Ms. Hilkene acknowledges that disclosure of
any Confidential Information or breach of any of the non-competitive covenants
or agreements contained in this agreement will give rise to irrevocable injury
to Company, inadequately compensable in damages. Accordingly, Company may seek
and obtain injunctive relief against the breach or threatened breach of the
foregoing undertakings in addition to any other legal remedies which may be
available. Ms. Hilkene further acknowledges that Ms. Hilkene's experience and
capabilities are such that the Ms. Hilkene can obtain employment and business
activities which are of a different or non-competing nature with the activities
of Company; and that the enforcement of a remedy under this paragraph by way of
injunction will not prevent Ms. Hilkene from earning a reasonable living.
Ms. Hilkene further acknowledges and agrees that the covenants contained in this
agreement are necessary for the protection of Company's legitimate business
interests and are reasonable in scope and in content.

        8.    Survival of Confidentiality.    Notwithstanding Section 1 above,
the provisions of this agreement relating to confidentiality will survive the
termination of this agreement and be enforceable in perpetuity.

        9.    Enforceability.    The provisions of this agreement will be
enforceable in spite of the existence of any claim or cause of action of
Ms. Hilkene against Company, whether predicted on this agreement or otherwise.

        10.    Purchaser's Right to Enforce.    Ms. Hilkene recognizes that
Company entered into this agreement with Ms. Hilkene as a condition of the
Purchase Agreement and that Purchaser is a third party beneficiary of this
agreement. For this reason, Ms. Hilkene acknowledges and agrees that Purchaser
will be entitled to enforce this agreement to protect its interest as if it were
a party to it.

        11.    Governing Law and Arbitration.    This agreement will be
construed in accordance with the laws of the state of Kansas. Irrespective of
the choice of law, the parties agree that any and all disputes, claims or
controversies arising out of or relating to this agreement that are not resolved
by their mutual agreement shall be submitted to final and binding arbitration
before a mutually agreeable arbitrator, in San Diego, California, pursuant to
the United States Arbitration Act, 9 U.S.C. Sec. 1 et seq.

        12.    General Provisions.    This agreement contains the entire
agreement of the parties relating to its subject matter. This agreement may be
modified only by an instrument in writing signed by both parties to it. Any
notice to be given under this agreement will be sufficient if it is in writing

C2-2

--------------------------------------------------------------------------------




and sent by certified or registered mail to Ms. Hilkene at her residence address
as the same appears below or to Company at its principal office, or otherwise as
directed by Company, from time to time.

        IN WITNESS TO THE FOREGOING PROVISIONS, the undersigned have set their
hands to this agreement as of the date first written above.

    HEARTLAND CORPORATION,
a Kansas corporation
 
 
By:
/s/  SCOTT H. HILKENE      

--------------------------------------------------------------------------------

Scott H. Hilkene, President
 
 
/s/  SALLY HILKENE      

--------------------------------------------------------------------------------

Sally Hilkene, an individual
2700 Verona Road
Shawnee Mission, Kansas 66208


C2-3

--------------------------------------------------------------------------------




EXHIBIT C-3
CONFIDENTIALITY AGREEMENT


        THIS CONFIDENTIALITY AGREEMENT, made as of the    day of May, 2002 by
and among Heartland Corporation, a Kansas corporation ("Company") and
                        , an individual ("Employee"), residing
at                        .


RECITALS


        A.    In connection with his employment by Company, Employee was given
access to, generated, or otherwise came into contact with certain proprietary
and/or confidential information of Company.

        B.    Pursuant to the Purchase Agreement ("Purchase Agreement") between
Scott H. Hilkene, the sole shareholder of Company ("Shareholder"), Sally Hilkene
and WD-40 Company, a Delaware corporation ("Purchaser"), Shareholder is willing
to sell and Purchaser is willing to purchase all of the outstanding shares of
Company's common stock, subject to the terms contained therein.

        C.    As a condition to the consummation of the Purchase Agreement,
Purchaser has required that Employee execute this agreement in order to prevent
the dissemination or misuse of Company's proprietary and/or confidential
information.

        In consideration of the foregoing and the mutual promises and covenants
contained herein, the parties agree as follows:

        1.    Term.    This agreement will commence on the date first written
above and will remain in effect for (3) years. Notwithstanding the term of the
agreement, Employee acknowledges that the confidential and proprietary
information described below is property owned by Company and remains and will
remain property of Company.

        2.    Confidentiality.    Employee recognizes and acknowledges that in
the course of his employment with the Company he has become acquainted and
entrusted with certain confidential and propriety information and trade secrets
of the Company, which confidential information includes but is not limited to,
customer lists, financial data, design work, chemical formulas, certain
methodologies and other trade secrets of the Company. In particular, but without
limitation, Employee recognizes that the chemical formula for Spot Shot and
other such trademarks owned by the Company are confidential and constitute a
valuable trade secret (hereinafter all such confidential information
"Confidential Information"). Employee further acknowledges that Confidential
Information is proprietary to Company and is acknowledged to constitute assets
owned by Company.

        3.    Non-Disclosure.    Employee agrees that, except as directed by
Company in writing, Employee will not at any time disclose to any person or use
any Confidential Information, provided that Employee may contact customers of
Company or otherwise disclose the names of such customers in the course of
Employee's business or employment for legitimate purposes of such business or
employment.

        4.    Possession.    Employee agrees to turn over to Company all
documents, papers or other material in his possession or under his control which
may contain or be derived from Confidential Information, together with all
documents, notes or other work product which is connected with or derived from
Employee's services to Company. Employee agrees that he has no proprietary
interest in any work product developed or used by him and arising out of his
employment by Company.

        5.    Injunctive Relief.    Employee acknowledges that disclosure of any
Confidential Information or breach of any of the covenants or agreements
contained in this agreement will give rise to

C3-1

--------------------------------------------------------------------------------




irrevocable injury to Company, inadequately compensable in damages. Accordingly,
Company may seek and obtain injunctive relief against the breach or threatened
breach of the foregoing undertakings in addition to any other legal remedies
which may be available. Employee further acknowledges and agrees that the
covenants contained in this agreement are necessary for the protection of
Company's legitimate business interests and are reasonable in scope and in
content.

        6.    Survival of Confidentiality.    Notwithstanding Section 1 above,
the provisions of this agreement relating to confidentiality will survive the
termination of this agreement and be enforceable in perpetuity.

        7.    Enforceability.    The provisions of this agreement will be
enforceable in spite of the existence of any claim or cause of action of
Employee against Company, whether predicted on this agreement or otherwise.

        8.    Purchaser's Right to Enforce.    Employee recognizes that Company
entered into this agreement with Employee as a condition of the Purchase
Agreement and that Purchaser will become sole shareholder of Company. For this
reason, Employee acknowledges and agrees that Purchaser will be entitled to
enforce this agreement to protect its interest as if it were a party to it.

        9.    Governing Law and Arbitration.    This agreement will be construed
in accordance with the laws of the state of Kansas. Irrespective of the choice
of law, the parties agree that any and all disputes, claims or controversies
arising out of or relating to this agreement that are not resolved by their
mutual agreement shall be submitted to final and binding arbitration before a
single arbitrator mutually acceptable to the parties, in Kansas City, Missouri,
pursuant to the United States Arbitration Act, 9 U.S.C. Sec. 1 et seq.

        10.    General Provisions.    This agreement contains the entire
agreement of the parties relating to its subject matter. This agreement may be
modified only by an instrument in writing signed by both parties to it. Any
notice to be given under this agreement will be sufficient if it is in writing
and sent by certified or registered mail to Employee at his residence address as
the same appears on the books and records of Company or to Company at its
principal office, or otherwise as directed by Company, from time to time.

        IN WITNESS TO THE FOREGOING PROVISIONS, the undersigned have set their
hands to this agreement as of the date first written above.

    HEARTLAND CORPORATION,
a Kansas corporation
 
 
By:
/s/  SCOTT H. HILKENE      

--------------------------------------------------------------------------------

Scott H. Hilkene, President
 
 
EMPLOYEE
 
 


--------------------------------------------------------------------------------

Name:     Title:       Date:  

C3-2

--------------------------------------------------------------------------------




EXHIBIT D
ESCROW AGREEMENT


        THIS ESCROW AGREEMENT ("Agreement") is made as
of                        , 2002, by WD-40 Manufacturing Company, a California
corporation, as escrow agent ("Escrow Agent"), WD-40 Company, a Delaware
corporation and sole shareholder of Escrow Agent ("Purchaser"), Scott Hilkene
("Shareholder") and Sally Hilkene ("Ms. Hilkene").


RECITALS


        A.    Purchaser, Shareholder and Ms. Hilkene are parties to that certain
Purchase Agreement dated May    , 2002 (the "Purchase Agreement"), whereby
Purchaser will purchase all of the outstanding shares of common stock of
Heartland Corporation ("Company"), and Shareholder and Ms. Hilkene each will
receive as consideration, among other things, shares of Purchaser's $0.001 par
value Common Stock ("Purchaser Stock"). Capitalized terms used but not otherwise
defined in this Agreement shall have the meanings assigned to them in the
Purchase Agreement.

        B.    Pursuant to Section 8.6 of the Purchase Agreement, Shareholder and
Ms. Hilkene have collectively agreed to place in escrow with Escrow Agent, that
number of shares of Purchaser Stock equal to $2,500,000, based on the Purchaser
Stock Valuation Price (the "Escrow Shares").

        C.    The Escrow Shares to be delivered to Escrow Agent pursuant to this
Agreement shall be held by Escrow Agent and released to either Purchaser or
Shareholder and Ms. Hilkene, as the applicable case may be, on the terms and
conditions set forth in this Agreement.

        In consideration of the foregoing and the covenants set forth herein,
the parties agree as follows:

        1.    Establishment of Escrow.    

        (a)  Deposit of Escrow Shares. At the Closing, Shareholder and
Ms. Hilkene agree that Purchaser shall transfer to Escrow Agent, stock
certificates representing the Escrow Shares in the amounts set forth on
Exhibit A hereto. Unless otherwise indicated, the term "Escrow Shares" includes
any shares of Purchaser's Common Stock or any other property (other than cash
dividends) that result from any share dividend, reclassification, stock split,
spin-off, subdivision or combination of shares, recapitalization, merger or
similar events made with respect to the Escrow Shares. In addition, Shareholder
and Ms. Hilkene shall each execute and deliver to Escrow Agent two (2) blank
stock transfer powers with respect to the Escrow Shares.

        (b)  Receipt of Deposit. Escrow Agent hereby acknowledges receipt of the
Escrow Shares and blank stock transfer powers and agrees to act as escrow agent
and to hold, safeguard and disburse the Escrow Shares pursuant to the terms and
conditions hereof.

        2.    Dividends; Voting and Rights of Ownership.    Any cash dividends
made in respect of the Escrow Shares shall be distributed to Shareholder and
Ms. Hilkene on a pro rata basis. Each of Shareholder and Ms. Hilkene shall have
the right to vote their respective Escrow Shares so long as the Escrow Shares
are held in escrow, and Purchaser shall take all steps necessary to allow the
exercise of such rights.

        3.    Claims.    

        (a)  Making a Claim. Purchaser may at any time and from time to time,
until all of the Escrow Shares have been released as provided herein, assert one
or more claims (each, a "Claim") against the Escrow Shares with respect to any
matter giving rise to a claim for indemnification against Shareholder pursuant
to Article VIII of the Purchase Agreement by giving written notice of the Claim
(the "Notice of Claim") to Shareholder and Ms. Hilkene, which notice shall
(i) identify and describe the nature of the Claim in reasonable detail;
(ii) identify the section(s) of the Purchase Agreement alleged to have been
breached; and (iii) state the amount of the Claim (estimated if
necessary)("Claim Amount"). Except for a Claim brought pursuant to
Section 8.5(e) of the

D-1

--------------------------------------------------------------------------------

Purchase Agreement, Claims are subject to the $75,000 basket described in
Section 8.5(b) of the Purchase Agreement.

        (b)  Satisfaction of Claims.

          (i)  If a Notice of Claim is given in accordance with Section 3(a) and
Escrow Agent does not receive, within 20 business days after the Notice of Claim
is received by Shareholder and Ms. Hilkene, a notice from either Shareholder or
Ms. Hilkene (an "Objection Notice") stating that a dispute exists relating to
the Notice of Claim and the basis of such dispute in reasonable detail, Escrow
Agent shall, on the 21st business day after Shareholder's and Ms. Hilkene's
receipt of the Notice of Claim, release from escrow for transfer to Purchaser
that number of Escrow Shares to satisfy such Claim, based on the Purchaser Stock
Valuation Price. Unless otherwise provided for herein, satisfaction of any Claim
Amount hereunder shall be split equally between Shareholder and Ms. Hilkene.

        (ii)  If Escrow Agent receives an Objection Notice within such 20
business day period, Escrow Agent shall promptly forward same to Purchaser and
continue to hold the Escrow Shares in escrow until such dispute is resolved.
Purchaser and Shareholder, Ms. Hilkene or both, as the case may be (collectively
or individually, the "Objecting Party"), shall attempt in good faith to resolve
the dispute set forth in the Objection Notice. If Purchaser and the Objecting
Party are able to resolve such dispute, Escrow Agent shall release from escrow
to Purchaser that number of Escrow Shares agreed upon by Purchaser and the
Objecting Party. If Purchaser and Objecting Party fail to resolve the dispute
within 30 calendar days after Escrow Agent receives the Objection Notice, the
dispute may at any time thereafter be submitted by Purchaser or the Objecting
Party to arbitration in San Diego, California before a single arbitrator
reasonably acceptable to both Purchaser and the Objecting Party in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
then in effect. Purchaser and the Objecting Party will equally split the cost of
the arbitration filing and hearing fees, and the arbitrator will have authority
to award attorneys' fees to the prevailing party. Purchaser and the Objecting
Party agree that the arbitrator's award shall be final and binding upon them
with respect to the dispute and judgment may be entered thereon in any court
having jurisdiction thereof; provided, however, that notwithstanding any
provision contained herein to the contrary Purchaser and Objecting Party may
settle any dispute by mutual agreement at any time. Purchaser, Shareholder and
Ms. Hilkene agree that promptly after the issuance of such final award by the
arbitrator, Escrow Agent may release from escrow that number of Escrow Shares,
if any, to satisfy such final award, based on the Purchaser Stock Valuation
Price.

        (c)  Objecting Party. Shareholder and/or Ms. Hilkene may elect to file
an Objection Notice individually or collectively. In the event an Objection
Notice is filed by either Shareholder or Ms. Hilkene individually, without the
concurrence of the other party, the non-objecting party shall have no duty to
assist the Objecting Party with his or her dispute, and the Objecting Party
shall be solely responsible for all costs and expenses associated with such
objection, subject to an award of fees by an arbitrator as provided in
Section 3(b)(ii).

        4.    Release of Escrow Shares.    The Escrow Shares shall be released
to Shareholder and Ms. Hilkene in accordance with Sections 8.5(e) and 8.6 of the
Purchase Agreement.

        5.    Termination.    This Agreement shall terminate on the date upon
which all of the Escrow Shares shall have been completely released pursuant to
Sections 3 or 4 above.

D-2

--------------------------------------------------------------------------------

        6.    Notices.    Any notice required or permitted hereunder shall be in
writing and may be hand-delivered or sent by certified mail return receipt
requested, commercial overnight delivery or facsimile transmission:

If to Purchaser:

WD-40 Company
1061 Cudahy Place
San Diego, California 92110
Attention: Garry O. Ridge

Fax: (619) 275-1095

With a copy to:

Gordon & Rees LLP
101 West Broadway, Suite 1600
San Diego, California 92101
Attention: John B. Sidell, Esq.

Fax: (619) 696-7124

If to Shareholder:

Scott Hilkene
8713 Catalina
Prairie Village, KS 66207

Fax:

With a copy to:

Norton, Hubbard, Ruzicka & Kreamer, LC
130 N. Cherry
P.O. Box 550
Olathe, KS 66051
Attn: Thomas Ruzicka, Esq.

Fax: (913) 782-2012

If to Ms. Hilkene:

Sally Hilkene
2700 Verona Rd.
Shawnee Mission, KS 66208

Fax: (913) 432-9221

With a copy to:

McCollum & Parks, L.C.
Country Club Plaza, Suite 425
Two Emanuel Cleaver II Boulevard
Kansas City, MO 64112
Attention: Frank B.W. McCollum

Fax: (816) 756-0883

D-3

--------------------------------------------------------------------------------

If to Escrow Agent:

WD-40 Manufacturing Company
1061 Cudahy Place
San Diego, California 92110
Attention: Garry O. Ridge

Fax: (619) 275-1400

With a copy to:

Gordon & Rees LLP
101 West Broadway, Suite 1600
San Diego, California 92101
Attention: John B. Sidell, Esq.

Fax: (619) 696-7124

or to such other address or facsimile number as any party may provide the others
in writing.

        7.    Amendments.    This Agreement may not be amended, modified,
supplemented or otherwise altered, except by a writing signed by all the parties
hereto.

        8.    No Waivers.    Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof. No waiver shall be effective unless it is in
writing and is signed by the party asserted to have granted such waiver.

        9.    Entire Agreement.    Together with the Purchase Agreement, this
Agreement contains the entire understanding between the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written, except as herein contained.

        10.    Headings.    Section headings are for convenience of reference
only and shall have no effect in the interpretation of this Agreement.

        11.    Further Assurances.    Each of the parties hereto shall execute
and deliver all other instruments, including additional blank stock transfer
powers, and take all other actions that the other parties hereto may reasonably
request from time to time to effectuate the transactions provided for herein.

        12.    Severability.    If any provision of this Agreement is held to be
illegal, invalid or unenforceable to any extent, that provision shall be severed
herefrom to the extent possible consistent with the overall meaning hereof and
the remainder of this Agreement shall continue in effect.

        13.    Applicable Law.    This Agreement and all questions relating to
its validity, interpretation, performance and enforcement, shall be governed by
and construed in accordance with the laws of the State of Kansas,
notwithstanding any conflict-of-law provisions to the contrary.

        14.    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which is an original and all of which, taken together,
shall constitute a single instrument.

        15.    Construction.    The provisions of this Agreement were negotiated
by all parties and shall be deemed to have been drafted by all parties hereto.

        16.    Purchase Agreement.    This is the Escrow Agreement referred to
in the Purchase Agreement and the terms of this Agreement shall be subject to
the Purchase Agreement. In the event of any conflict between this Agreement and
the Purchase Agreement, the terms of the Purchase Agreement shall prevail.

        [Signature Page Follows]

D-4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the parties hereto has executed and
delivered this Agreement as of the date first above written.

    ESCROW AGENT:
 
 
WD-40 MANUFACTURING COMPANY, a California corporation
 
 
By:
       

--------------------------------------------------------------------------------

    Its:        

--------------------------------------------------------------------------------


 
 
PURCHASER:
 
 
WD-40 COMPANY, a Delaware corporation
 
 
By:
       

--------------------------------------------------------------------------------

    Its:        

--------------------------------------------------------------------------------


 
 
SHAREHOLDER:
 
 
/s/  SCOTT HILKENE      

--------------------------------------------------------------------------------

Scott Hilkene
 
 
MS. HILKENE:
 
 
/s/  SALLY HILKENE      

--------------------------------------------------------------------------------

Sally Hilkene

[Signature Page to Escrow Agreement]

D-5

--------------------------------------------------------------------------------


EXHIBIT A

ESCROW SHARES


NAME


--------------------------------------------------------------------------------

  SHARES

--------------------------------------------------------------------------------

  PERCENTAGE
OF TOTAL

--------------------------------------------------------------------------------

  Scott Hilkene       50 % Sally Hilkene       50 %

D-6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(a)



PURCHASE AGREEMENT
RECITALS
ARTICLE I THE TRANSACTION
ARTICLE II CLOSING
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER AND MS. HILKENE
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER
ARTICLE V LEASE OF FACILITY
ARTICLE VI ADDITIONAL COVENANTS
ARTICLE VII CLOSING CONDITIONS
ARTICLE VIII INDEMNIFICATION
ARTICLE IX TERMINATION
ARTICLE X MISCELLANEOUS
ARTICLE XI SECURITIES LAW COMPLIANCE
EXHIBIT A REGISTRATION RIGHTS AGREEMENT
EXHIBIT B FORM OF COMPANY COUNSEL OPINION LETTER
EXHIBIT C-1 CONFIDENTIALITY AND NON-COMPETITION AGREEMENT
EXHIBIT C-2
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT
RECITALS
EXHIBIT C-3 CONFIDENTIALITY AGREEMENT
RECITALS
EXHIBIT D ESCROW AGREEMENT
RECITALS
EXHIBIT A ESCROW SHARES
